Exhibit 10.5

 

CONFIDENTIAL:  Annex A - Parts 2 and 3, Annexes B, C and D, and Annex E — Parts
1 and 2, and Schedule 1-Parts A and B, Schedules 2 and 3, Schedule 4 — Parts A
and B, and Schedules 5 and 6 of this Lease Agreement are subject to Restrictions
on Dissemination set forth in § 8 of the Participation Agreement

 

 

LEASE AGREEMENT N491HA

 

dated as of June 28, 2011

 

between

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
not in its individual capacity, except as expressly
 provided herein, but solely as Owner Trustee,

 

Lessor

 

and

 

HAWAIIAN AIRLINES, INC.,

 

Lessee

 

--------------------------------------------------------------------------------

 

One Boeing Model 717-200 Aircraft bearing United States Registration Number
N912ME (to be N491HA) Manufacturer’s Serial Number 55175, and including Two
Rolls-Royce Deutschland Ltd & Co KG Model BR715 A1-30 Engines bearing
Manufacturer’s Serial Numbers 13454 and 13411

 

--------------------------------------------------------------------------------

 

 

This Lease Agreement has been executed in multiple counterparts; to the extent,
if any, that this Lease Agreement constitutes chattel paper (as defined in the
Uniform Commercial Code as in effect in any applicable jurisdiction), no
security interest in Lessor’s right, title, and interest in and to this Lease
Agreement may be perfected by possession except as provided in § 17.5 hereof.

 

--------------------------------------------------------------------------------


 

CONTENTS

 

1.

DEFINITIONS AND CONSTRUCTION

 

1

 

 

 

 

2.

DELIVERY AND ACCEPTANCE; REGISTRATION OF INTERNATIONAL INTERESTS

 

1

 

 

 

 

2.1

Delivery and Lease of Aircraft

 

1

2.2

Acceptance by Lessee

 

1

 

 

 

 

3.

TERM AND RENT

 

2

 

 

 

 

3.1

Term

 

2

3.2

Rent

 

2

3.3

Payments

 

3

 

 

 

 

4.

DISCLAIMER; CERTAIN AGREEMENTS OF LESSOR; SECTION 1110 MATTERS

 

4

 

 

 

 

4.1

Disclaimer of Warranties

 

4

4.2

Warranty Rights

 

5

4.3

Quiet Enjoyment

 

5

4.4

Investment of Funds Held as Security

 

6

4.5

Title Transfers by Lessor

 

7

4.6

Lease For U.S. Federal Income Tax Law Purposes; Section 1110 of Bankruptcy Code

 

8

 

 

 

 

5.

DELIVERY AND RETURN OF AIRCRAFT

 

8

 

 

 

 

5.1

Compliance with Annex B

 

8

5.2

Delivery

 

8

5.3

Storage and Related Matters

 

9

5.4

Return of Other Engines

 

9

5.5

Failure to Return Aircraft

 

10

 

 

 

 

6.

LIENS

 

10

 

 

 

 

7.

REGISTRATION; OPERATION; POSSESSION AND SUBLEASING

 

12

 

 

 

 

7.1

Registration and Operation

 

12

7.2

Possession

 

13

7.3

Certain Limitations on Subleasing or Other Relinquishment of Possession

 

20

7.4

Security Assignment of Subleases

 

21

7.5

Lessor’s Interest in Certain Engines

 

21

 

 

 

 

8.

MAINTENANCE; REPLACEMENT AND POOLING OF PARTS;

 

 

 

i

--------------------------------------------------------------------------------


 

 

ALTERATIONS, MODIFICATIONS, AND ADDITIONS; OTHER LESSEE COVENANTS

 

22

 

 

 

 

8.1

Maintenance; Replacement and Pooling of Parts; Alterations, Modifications, and
Additions

 

22

8.2

Information, Certificates, Notices, and Reports

 

22

8.3

Lessee Undertakings in Other Documents

 

25

 

 

 

 

9.

LOSS, DESTRUCTION, REQUISITION, ETC.

 

25

 

 

 

 

9.1

Event of Loss to the Aircraft

 

25

9.2

Event of Loss to an Engine; Engine Exchanges

 

28

9.3

Conditions to any Replacement

 

29

9.4

Conveyance to Lessee

 

33

9.5

Application of Payments

 

33

9.6

Requisition of Aircraft for Use

 

34

9.7

Requisition of an Engine for Use

 

34

9.8

Application of Requisition Payments

 

34

9.9

Application of Payments During Default

 

34

 

 

 

 

10.

INSURANCE

 

35

 

 

 

 

10.1

Lessee’s Obligation to Insure

 

35

10.2

Insurance for Own Account

 

35

10.3

Indemnification by Government in Lieu of Insurance

 

35

10.4

Application of Insurance Proceeds

 

36

10.5

Application of Payments During Special Default

 

36

10.6

Lessor’s Right to Maintain Insurance

 

37

 

 

 

 

11.

INSPECTION

 

37

 

 

 

 

12.

ASSIGNMENT; SUCCESSOR LESSOR

 

38

 

 

 

 

12.1

In General

 

38

12.2

Successor Lessor

 

38

 

 

 

 

13.

LEASE EVENTS OF DEFAULT

 

39

 

 

 

 

13.1

Payments

 

39

13.2

Insurance

 

39

13.3

Corporate Existence and Commercial Airlines Operations

 

40

13.4

Certain Covenants

 

40

13.5

Other Covenants

 

40

13.6

Representations and Warranties

 

41

13.7

Bankruptcy and Insolvency

 

41

13.8

Other Obligations

 

42

13.9

Judgments

 

42

 

 

 

 

14.

REMEDIES AND WAIVERS

 

42

 

ii

--------------------------------------------------------------------------------


 

14.1

Remedies

 

42

14.2

Limitations Under CRAF

 

46

14.3

Right to Perform for Lessee

 

46

14.4

Determination of Fair Market Rental Value and Fair Market Sales Value

 

46

14.5

Lessor Appointed Attorney-in-Fact

 

47

14.6

Remedies Cumulative

 

47

 

 

 

 

15.

LESSEE’S OBLIGATIONS; NO SETOFF, COUNTERCLAIM, ETC.

 

48

 

 

 

 

16.

ADDITIONAL RIGHTS AND OBLIGATIONS

 

49

 

 

 

 

17.

MISCELLANEOUS

 

49

 

 

 

 

17.1

Amendments

 

49

17.2

Severability

 

50

17.3

Third-Party Beneficiary

 

50

17.4

Reproduction of Documents

 

50

17.5

Counterparts

 

51

17.6

Notices

 

51

17.7

Governing Law; Jurisdiction and Venue; No Jury Trial

 

51

17.8

No Waiver

 

53

17.9

Survival

 

53

17.10

Further Assurances

 

53

17.11

Entire Agreement

 

54

 

EXHIBITS, SCHEDULES AND ANNEXES

 

EXHIBIT A

Lease Supplement

 

 

 

 

 

 

EXHIBIT B

Aircraft Description

 

 

EXHIBIT C

Form of Return Acceptance Supplement

 

 

 

 

 

 

SCHEDULE 1- Part A

Certain Terms

 

 

                        - Part B

Additional Terms

 

 

SCHEDULE 2

Basic Rent

 

 

SCHEDULE 3

Stipulated Loss Values

 

 

SCHEDULE 4 -

[RESERVED]

 

 

SCHEDULE 5

Notional Debt Amortization

 

 

SCHEDULE 6

Permitted Countries

 

 

SCHEDULE 7

Placards

 

 

SCHEDULE 8

Pool of B717-200 Aircraft

 

 

 

iii

--------------------------------------------------------------------------------


 

ANNEX A - Part 1

Definitions

 

 

                   - Part 2

Additional Definitions

 

 

                   - Part 3

Other Definitions

 

 

ANNEX B - Part 1

Delivery Conditions

 

 

                   - Part 2

Return Conditions

 

 

ANNEX C

Maintenance

 

 

ANNEX D

Insurance

 

 

ANNEX E - Part 1

Certain Rights and Obligations

 

 

                   - Part 2

Additional Rights and Obligations

 

 

 

iv

--------------------------------------------------------------------------------


 

LEASE AGREEMENT N491HA

 

This Lease Agreement N491HA (this “Lease”) is entered into as of June 28, 2011,
between (1) Wells Fargo Bank Northwest, National Association, a national banking
association, not in its individual capacity (except as expressly provided
herein) but solely as Owner Trustee (“Lessor”), and (2) Hawaiian Airlines, Inc.
(“Lessee”), a Delaware corporation.

 

Lessor and Lessee agree as follows:

 

1.                                      DEFINITIONS AND CONSTRUCTION

 

The terms defined in Annex A, when capitalized as in Annex A, have the same
meanings when used in this Lease.  Annex A also contains rules of usage that
control construction in this Lease. The parties agree that this Lease shall
constitute a “finance lease” (as defined by UCC § 2A-103(g)) for purposes of UCC
Article 2A.

 

2.                                      DELIVERY AND ACCEPTANCE; REGISTRATION OF
INTERNATIONAL INTERESTS

 

2.1                                                                              
Delivery and Lease of Aircraft

 

Lessor hereby leases the Aircraft to Lessee for the Term, and Lessee hereby
leases the Aircraft from Lessor for the Term.

 

2.2                                                                              
Acceptance by Lessee

 

On the Delivery Date, Lessee shall execute and deliver Lease Supplement No. 1
upon Lessee’s due and irrevocable acceptance of delivery of the Aircraft for all
purposes of this Lease and the other Operative Agreements.

 

2.3                                                                              
Registration of International Interests

 

Lessee and Lessor intend that the lease of the Airframe and each Engine by
Lessor to Lessee shall create International Interests vested in, and in favor
of, Lessor, and accordingly, Lessor and Lessee shall cause the CTC Registrations
to be effected on the International Registry, and Lessee hereby consents to the
CTC Registrations and agrees that Lessor shall be entitled to all of the
benefits provided for under the CTC with respect such International Interests.

 

1

--------------------------------------------------------------------------------


 

3.                                      TERM AND RENT

 

3.1                                                                              
Term

 

The Aircraft shall be leased hereunder for the Term, unless this Lease or the
leasing of the Aircraft is earlier terminated in accordance with any provision
of this Lease.

 

3.2                                                                              
Rent

 

3.2.1                                                                     Basic
Rent

 

During the Base Term, Lessee shall pay to Lessor, on each Payment Date, Basic
Rent in the amount specified on Schedule 2 for such Payment Date.

 

3.2.2                                                                    
Supplemental Rent

 

Lessee shall pay to Lessor, or to whomever is entitled to it, any and all
Supplemental Rent (including any Make-Whole Amount that is Supplemental Rent)
when and as it becomes due and owing.  Lessee will also pay to Lessor, or to
whomever is entitled to it, as Supplemental Rent, to the extent permitted by
applicable Law, interest at the Past-Due Rate on any part of any amount of Rent
(including Supplemental Rent) not paid by 2:00 p.m., New York time, on the date
when due (so long as, in the case of any Person not a party to the Participation
Agreement, Lessee had received timely notice of the account to which such
payment was required to be made), for the period from and including the date on
which the same was due to (but excluding) the date of payment in full.

 

3.2.3                                                                    
Security Deposit

 

(a)                                  On or before the date that is 15 Business
Days after the date hereof, Lessee shall pay to Lessor the first installment of
a security deposit (“First Installment”) in the amount set forth on Schedule 1-
Part A hereto, and on or before the Delivery Date, Lessee shall pay to Lessor a
second installment of a security deposit (“Second Installment” and, together
with the First Installment, the “Security Deposit”) in the amount set forth on
Schedule 1-Part A hereto.  The Security Deposit will be held by Lessor for the
entire remaining Term of this Lease and may be commingled with other amounts of
Lessor.

 

(b)                                 The Security Deposit shall be held by Lessor
as security for the due and punctual payment by Lessee of all amounts payable by
it, and the due and punctual observance and performance by Lessee of all of its
obligations, hereunder and under each other Operative Agreement.  Lessee hereby
assigns, transfers and pledges to Lessor, and hereby grants to Lessor, a
first-priority

 

2

--------------------------------------------------------------------------------


 

security interest in, the Security Deposit to secure such payment, observance
and performance.  Any interest earned on the Security Deposit shall be solely
for the account of Lessor.  If an Event of Default shall occur and be
continuing, then in addition to any other rights Lessor may have under
applicable Law as a lessor, secured party or otherwise, or under this Lease or
any other Operative Agreement, Lessor may set off against, use, apply or retain
all or any portion of the Security Deposit in full or partial payment for
amounts payable by Lessee under this Lease or any other Operative Agreement or
for amounts necessary to compensate Lessor and the Indemnitees for their
Expenses arising in connection with such Event of Default.  Any such use or
application shall not, however, be deemed a cure by Lessee, or waiver by Lessor,
of any Event of Default, unless so agreed by Lessor in writing.

 

(c)                                  So long as no Default or Event of Default
shall have occurred and be continuing, that portion, if any, of the Security
Deposit that has not previously been used or applied, or set off against, as
provided for in this Lease, shall be returned to Lessee by wire transfer of
immediately available Dollars to an account of Lessee located in the United
States of America, specified in writing by Lessee to Lessor at least 10 Business
Days prior to the date of such transfer, (A) on or before the date that is 15
Business Days after and excluding the date upon which the Aircraft is returned
to Lessor in the condition, and in the manner, required under Annex B to this
Lease and otherwise in accordance with the terms of this Lease, or (B) if an
Event of Loss shall have occurred, and Lessee shall have elected, or shall be
deemed to have elected, the option set forth in Section 9.1.2 hereof, then on or
before the date that is 15 Business Days after and excluding the date upon which
Lessor has been paid all amounts required to be paid under, and as provided in,
Section 9.1.2(a) hereof.

 

3.3                                                                              
Payments

 

(a)                                  Payments of Rent by Lessee shall be paid by
wire transfer of immediately available Dollars, not later than 2:00 p.m., New
York City time, on the date when due, to the account of Lessor specified in
Schedule 1 to the Participation Agreement (or to such other account in the
United States as Lessor specifies to Lessee in writing at least 10 Business Days
before such payment of Rent is due), or, in the case of any payment of
Supplemental Rent expressly payable to a Person other than Lessor, to the Person
that shall be entitled thereto, to such account in the United States as such
Person specifies from time to time to Lessee at least 10 Business Days before
such payment of Rent is due.

 

(b)                                 Except as otherwise expressly provided
herein, whenever any payment of Rent shall be due on a day that is not a
Business Day, such payment shall be made on the next day that is a Business Day,
and, if such payment is made on such next Business Day, no interest shall accrue
on the amount of such payment during such extension.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Except as expressly set forth herein, all
computations of interest under this Lease shall be made on the basis of a year
of 365/366 days and actual days elapsed.

 

(d)                                 The percentages set forth in Schedule 3 with
respect to Stipulated Loss Value Dates have been computed on the assumption that
the Basic Rent payable on the Payment Date corresponding to any such Stipulated
Loss Value Date has not been paid to Lessor.

 

4.                                      DISCLAIMER; CERTAIN AGREEMENTS OF
LESSOR; SECTION 1110 MATTERS

 

4.1                                                                              
Disclaimer of Warranties

 

Lessor leases and Lessee takes the Aircraft “as-is, where-is.” Lessee
acknowledges and agrees that, as between Lessee and each of Lessor and Owner
Participant, (a) the Airframe and each Engine are of a size, design, capacity,
and manufacture selected by and acceptable to Lessee, (b) Lessee is satisfied
that the Airframe and each Engine are suitable for their respective purposes,
and (c) Lessor does not make, has not made, and shall not be deemed to have
made, and will be deemed to have expressly disclaimed, and Lessee hereby waives,
releases, and renounces, any warranty, representation, guaranty, liability, and
obligation of Lessor, and any right, claim and remedy of Lessee against Lessor,
express or implied, arising by operation of law, course of performance, course
of dealing, usage of trade, or otherwise, as to:

 

(1)                                 the title, airworthiness, value, condition,
design, operation, or any implied warranty of merchantability or fitness for use
or for any particular purpose of the Airframe, any Engine, any Part, any data,
or any other thing delivered, sold, or transferred hereunder,

 

(2)                                 the quality of the material or workmanship
with respect to the Airframe, any Engine, any Part, any data, or any other thing
delivered, sold, or transferred hereunder,

 

(3)                                 the absence of latent or any other defect or
nonconformance in the Airframe, any Engine, any Part, any data, or any other
thing delivered, sold, or transferred hereunder, whether or not discoverable, or

 

4

--------------------------------------------------------------------------------


 

(4)                                 the absence of any actual or alleged
infringement of any patent, trademark, or copyright, or the like.

 

Lessee further waives, disclaims, releases, and renounces any liability, right,
claim, remedy, or obligation based on tort, including strict liability, whether
or not arising from the negligence (whether active, passive, or imputed) of
Lessor, any obligation, liability, right, claim, or remedy for loss of or damage
to the Airframe, any Engine, any Part, any data, or any other thing delivered,
sold, or transferred hereunder, or any other representation or warranty
whatsoever, express or implied, with respect to the Airframe, any Engine, any
Part, any data, or any other thing delivered, sold or transferred hereunder,
except as expressly set forth in the Operative Agreements.

 

Nothing set forth in this § 4.1 shall limit or impair Lessee’s rights and
interests under, and as set forth in, § 7.4.5(a) of the Participation Agreement.

 

4.2                                                                              
Warranty Rights

 

Unless an Event of Default shall have occurred and be continuing, Lessor agrees
to make available to Lessee such rights as Lessor may have under any warranty
with respect to the Aircraft made, or made available, by Airframe Manufacturer
or Engine Manufacturer, or any of their subcontractors or suppliers.  If an
Event of Default shall have occurred and be continuing, and if at such time
Owner Participant is an Affiliate of Airframe Manufacturer, then until such time
as Lessor commences the exercise of any right or remedy in respect of such Event
of Default (whether pursuant to Section 14 or otherwise, and which may include,
without limitation, a suspension of performance by Lessor of any of its
obligations under this Lease or any of the other Operative Agreements), Lessor
shall not, without Lessee’s prior written consent (such consent not to be
unreasonably withheld or delayed), waive or release any such rights under any
such warranty made by Airframe Manufacturer.

 

4.3                                                                              
Quiet Enjoyment

 

So long as no Event of Default exists, Lessor shall not interfere with (or
permit any Person acting at the instruction of, or on behalf of, Lessor or Owner
Participant to interfere with) Lessee’s rights hereunder (or, subject always to
§ 7.2.7(d)(3), the rights of any Permitted Sublessee under a Permitted Sublease
and any permitted sub-sub-lessee pursuant to § 7.2.7(j))to continued possession,
use, and operation of, and quiet enjoyment of, the Aircraft during the Term. The
foregoing, however, shall not be construed or deemed to modify or condition in
any respect the obligations of Lessee pursuant to § 15, which obligations are
absolute and unconditional.

 

5

--------------------------------------------------------------------------------


 

4.4                                                                              
Investment of Funds Held as Security

 

4.4.1                                                                    
Investment

 

Any money required to be paid to, or retained or otherwise applied by, Lessor
and that (i) is not required to be paid to Lessee pursuant to § 9.9 or § 10.5 or
otherwise applied by Lessor (whether because a Special Default or an Event of
Default exists or otherwise), or (ii) is held by Lessor pending payment to
Lessee pursuant to § 9.5, § 9.8, § 10.5, Schedule 2 (with respect to its
application to Basic Rent) or otherwise, or (iii) is required to be paid to
Lessee pursuant to § 9.5, § 9.8, or § 10.5 after completion of a replacement to
be made pursuant to § 9.1, § 9.2, or § 9.3, shall, until paid to Lessee as
provided in § 9 or § 10 or otherwise, or applied as provided herein or
otherwise, be held by Lessor as security for the obligations of Lessee under
this Lease and the other Operative Agreements (and Lessee hereby grants to
Lessor a security interest in such money) and shall be invested by Lessor from
time to time as directed in writing by Lessee (or, if Lessee does not so direct,
by or as directed by Lessor in its sole discretion) and at Lessee’s risk and
expense in Cash Equivalents so long as such Cash Equivalents specified by Lessee
or Lessor (as applicable) can be acquired by Lessor using its commercially
reasonable efforts.  Notwithstanding the foregoing, this Section 4.4.1 shall not
apply in any respect to (i) the Security Deposit (Sections 3.2.3 and 14.1.6
hereof shall govern the payment, possession, use, application and repayment of
the Security Deposit), or (ii) the Maintenance Reserves (Section F of Annex C
hereto shall govern the payment, possession, use, application and repayment of
the Maintenance Reserves).

 

4.4.2                                                                    
Payment of Gain or Loss

 

Any net gain (including interest received) realized as the result of investments
pursuant to § 4.4.1 (net of any fees, commissions, and other reasonable expenses
incurred in connection with such investment) shall be held, retained or applied
in the same manner as the subject principal amount is to be held, retained or
applied, as set forth in § 9, § 10, Schedule 2 (with respect to its application
to Basic Rent) or otherwise.  Lessee will promptly pay to Lessor, on demand, the
amount of any loss realized as the result of any such investment (together with
any fees, commissions, and other reasonable expenses incurred in connection with
such investment), such amount so paid to be held and applied by Lessor as
contemplated in § 4.4.1.

 

6

--------------------------------------------------------------------------------


 

4.4.3                                                                    
Limitation of Liability

 

All investments under this § 4.4 shall be at Lessee’s risk and expense, and
Lessor shall not be liable for any loss resulting from any investment made under
this § 4.4 other than by reason of its willful misconduct or gross negligence.
Any such investment may be sold (without regard to its maturity) by Lessor
without instructions whenever such sale is necessary to make a distribution
required by this Lease.

 

4.5                                                                              
Title Transfers by Lessor

 

(a)                                  If Lessor shall be required to transfer
title to the Aircraft, the Airframe, or any Engine to Lessee or any other Person
pursuant to § 5.4 or § 9 of this Lease, then

 

(1) Lessor shall (aa) transfer to Lessee or such other Person (as applicable)
all of Lessor’s right, title, and interest in and to the Aircraft, the Airframe,
or such Engine (as applicable), free and clear of all Lessor Liens attributable
to Lessor or Owner Participant, (bb) [RESERVED], (cc) [RESERVED], and
(dd) assign to Lessee or such other Person (as applicable), if and to the extent
permitted, all claims, if any, for damage to the Aircraft, the Airframe, or such
Engine, in each case on an “as is, where is, and with all faults” basis, free of
all Lessor Liens attributable to Lessor or Owner Participant, and without
recourse or warranty of any kind whatsoever (except as to the transfer described
in clause (aa) above and as to the absence of such Lessor Liens), and

 

(2) Lessor shall promptly deliver to Lessee or such other Person (as
applicable), a bill of sale and agreements of assignment, evidencing such
transfer and assignment, and such other instruments of transfer, all in form and
substance reasonably satisfactory to Lessor and Lessee (or such other Person, as
applicable), as Lessee (or such other Person, as applicable) may reasonably
request; and Lessor shall also promptly consent to the making of such filings on
the International Registry as shall be necessary and sufficient to register any
such transfer and assignment, and Lessor shall also consent to the discharge on
the International Registry of any registrations of International Interests in
favor of Lessor with respect to the subject Airframe or Engine(s) under this
Lease.

 

(b)                                 Any assignment, sale, transfer, or other
conveyance of the Aircraft, the Airframe, or any Engine by Lessor pursuant to
this Lease shall be effective to transfer or convey all right, title, and
interest of Lessor in and to such Aircraft, Airframe or Engine, as the case may
be.  No purchaser or other grantee shall be required to inquire as to the
authorization, necessity, expediency, or regularity of such assignment, sale,
transfer, or conveyance, or as to the application of any sale or other proceeds
with respect thereto by Lessor.

 

7

--------------------------------------------------------------------------------


 

4.6                                                                              
Lease For U.S. Federal Income Tax Law Purposes; Section 1110 of Bankruptcy Code

 

(a)                                  Lessee and Lessor agree that this Lease is,
and shall be treated as, a lease for U.S. federal income tax purposes of the
Aircraft, Airframe, Engines, and Parts.

 

(b)                                 Lessee and Lessor intend that Lessor shall
be entitled to the rights and benefits of Section 1110 (or any successor
provision of federal bankruptcy Law), including the right to take possession of
the Aircraft, Airframe, Engines, Parts and Returnable Records as provided in
this Lease, and in any instance where more than one construction of the terms
and conditions of this Lease or any other Operative Agreement is possible, or of
the facts and circumstances underlying the transactions contemplated herein or
therein, Lessor and Lessee agree that a construction which would create and
preserve such rights and benefits shall control over any construction which
would not create and preserve such rights and benefits.

 

(c)                                  Lessor and Lessee agree that, for all
purposes of applicable Law, this Lease constitutes an agreement of lease, and
nothing contained herein shall be construed as conveying to Lessee any right,
title, or interest in the Aircraft, Airframe, Engines, or Parts except as a
lessee only.

 

5.                                      DELIVERY AND RETURN OF AIRCRAFT

 

5.1                                                                              
Compliance with Annex B

 

Lessee and Lessor shall comply with each of the provisions of Annex B, which
provisions are hereby incorporated by this reference as if set forth in full
herein.

 

5.2                                                                              
Delivery

 

On the Delivery Date, the Aircraft shall meet the delivery conditions set forth
in Part 1 of Annex B.  Lessor shall tender the Aircraft for delivery on the
Scheduled Delivery Date.  If on the Scheduled Delivery Date the Aircraft is in
the condition required by Part 1 of Annex B, then Lessee shall accept the
Aircraft, and Lessor and Lessee shall each sign and deliver to each other a
Lease Supplement dated as of the Delivery Date.  Lessee agrees that acceptance
of the delivery of the Aircraft irrevocably constitutes acceptance of the
Aircraft for all purposes of this Lease.

 

8

--------------------------------------------------------------------------------


 

5.3                                                                              
Storage and Related Matters

 

If Lessor gives written notice to Lessee, not less than 30 days nor more than
120 days before the end of the Term, requesting storage of the Aircraft upon its
return hereunder, Lessee will provide Lessor (or cause Lessor to be provided)
with outdoor parking facilities for the Aircraft for a period up to 180 days,
starting on the date of such return, at Mojave, California or Marana, Arizona or
Victorville, California, as Lessor may specify, or if Lessor elects not to store
the Aircraft at any of such locations, then the Aircraft shall be stored at such
storage facility in the 48 contiguous states of the United States as Lessee may
select and which is used as a location for the storage of large commercial
aircraft.  At Lessor’s written request, Lessee shall maintain insurance (if
available) for the Aircraft during such storage period, provided, that Lessor
shall reimburse Lessee for Lessee’s actual incremental out-of-pocket cost of
providing such insurance for any period following the initial 90 days of such
storage period.  Such storage shall be at Lessor’s risk, and Lessor shall pay
all applicable storage fees, except that Lessee shall pay the parking fees for
the initial 90 days of such storage period; provided, that Lessee’s obligation
to provide parking shall be subject to Lessor’s entering into an agreement with
the storage facility, before the storage period begins, providing that, as
between the storage facility, Lessee, and Lessor, Lessor shall bear all
maintenance charges (other than maintenance required as a result of Lessee’s
failure to comply with the provisions of Annex B hereto) and other costs
incurred (other than parking fees for the initial 90 days of such storage
period).  In addition, upon the return of the Aircraft, Lessor shall have no
obligation with respect to the amount of any fuel or oil contained in the fuel
or oil tanks of the Aircraft, it being agreed, however, that Lessee shall not be
obligated to return the Aircraft with any fuel or oil other than as required
pursuant to § 7(13) of Annex B.

 

5.4                                                                              
Return of Other Engines

 

If any Engine owned by Lessor is not installed on the Airframe at the time of
return hereunder, Lessee shall return the Airframe hereunder with a Replacement
Engine meeting the requirements of, and in accordance with, § 9 and Annex B, as
if the Engine replaced had suffered an Event of Loss on or before the return
date and had been replaced on the return date. Thereupon, Lessor will transfer
to Lessee the Engine constituting part of the Aircraft but not installed on the
Airframe at the time of the return of the Airframe, and will deliver the
documentation required therefor pursuant to § 4.5.

 

9

--------------------------------------------------------------------------------


 

5.5                                                                              
Failure to Return Aircraft

 

If Lessee shall, for any reason whatsoever, fail to return the Aircraft and the
Returnable Records at the time and in the manner specified herein, all
obligations of Lessee under this Lease (including the obligation to pay Basic
Rent, as provided in § 4 of Annex B) shall continue in effect with respect to
the Aircraft until the Aircraft and Returnable Records are returned to Lessor;
provided, that (i) this § 5.5 shall not be construed as permitting Lessee to
fail to meet its obligation to return the Aircraft or the Returnable Records at
the time and in the manner specified herein or constitute, or be deemed to
constitute, a waiver of any Event of Default resulting from Lessee’s failure to
return the Aircraft or the Returnable Records or otherwise, and (ii) if Lessee
fails to return any Returnable Records at the time and in the manner specified
herein, and if such failure does not materially impair, delay or otherwise
interfere with the inspection, operation, maintenance, testing, repair,
overhaul, marketing, storage, sale, lease or other disposition of the Aircraft,
Airframe or any Engine, and if Lessee otherwise fully performs its obligation to
return the Aircraft and the Returnable Records at the time and in the manner
specified herein, then, notwithstanding any such failure, Lessee shall not be
obligated to continue to pay Basic Rent, as set forth above in this § 5.5.

 

6.                                      LIENS

 

Lessee shall not, directly or indirectly, create, incur, assume, or suffer to
exist any Lien on or with respect to the Aircraft, the Airframe, any Engine, any
Part, or the Returnable Records, title to any of the foregoing, or any interest
of Lessee therein, or Lessee’s rights in and to this Lease or any Permitted
Sublease, except

 

(a) the rights of Lessor (including, without limitation, the International
Interests of Lessor constituted under this Lease with respect to the Airframe
and Engines), the Owner Participant, and Lessee under the Operative Agreements,
and the rights of any Permitted Sublessee under any Permitted Sublease, and the
rights of Lessor under any assignment by Lessee to Lessor of a Permitted
Sublease (including, without limitation, the Assignment of any International
Interests by Lessee to Lessor, in respect of any such Permitted Sublease);

 

(b) Lessor Liens attributable to Owner Trustee (both in its capacity as trustee
under the Trust Agreement and in its individual capacity) or Owner Participant;

 

(c) the rights of others under agreements or arrangements to the extent
permitted by § 7.2, § 7.3, or § C of Annex C;

 

10

--------------------------------------------------------------------------------


 

(d) Liens for Taxes either not yet due or being contested in good faith by
appropriate proceedings if such Liens and such proceedings do not involve any
material risk of the sale, forfeiture, or loss (including loss of use) of the
Aircraft, the Airframe, any Engine or any of the Returnable Records, or any
interest therein or any discernible risk of criminal liability or any material
risk of civil penalty against Lessor or any Owner Participant;

 

(e) materialmen’s, mechanics’, workers’, repairers’, employees’, or other like
Liens arising in the ordinary course of business for amounts the payment of
which either is not yet delinquent or is being contested in good faith by
appropriate proceedings, if such Liens and such proceedings do not involve any
material risk of the sale, forfeiture, or loss (including loss of use) of the
Aircraft, the Airframe, any Engine, or any of the Returnable Records, or any
interest therein or any discernible risk of criminal liability or any material
risk of civil penalty against Lessor or any Owner Participant;

 

(f) Liens arising out of any judgment or award against Lessee or any Permitted
Sublessee, if, within 45 days after the entry thereof, that judgment or award is
discharged or vacated, or has its execution stayed pending appeal, or is
discharged, vacated, or reversed within 45 days after the expiration of such
stay, and if during any such 45-day period there is not, or any such judgment or
award does not involve, any material risk of the sale, forfeiture, or loss
(including loss of use)of the Aircraft, the Airframe, any Engine or any of the
Returnable Records, or any interest therein or any discernible risk of criminal
liability or any material risk of civil penalty against Lessor or any Owner
Participant;

 

(g) any other Lien with respect to which Lessee or any Permitted Sublessee
provides a bond, cash collateral, or other security that, in the reasonable
opinion of Lessor, fully covers the obligations and liabilities associated with
such Lien; and

 

(h) only at the sole discretion of, and only upon the prior written consent of,
Lessor, any other Lien.

 

Lessee, at its own cost and expense, shall promptly take or cause to be taken
such action as may be necessary duly to discharge and remove (by bonding or
otherwise) any Lien not excepted above that arises in respect of the Aircraft,
the Airframe, any Engine, any Part, any of the Returnable Records, or all or any
other part of the Trust Estate during the Term, and shall promptly notify Lessor
of, and provide to Lessor evidence of, such discharge and removal.

 

11

--------------------------------------------------------------------------------


 

7.                                      REGISTRATION; OPERATION; POSSESSION AND
SUBLEASING

 

7.1                                                                              
Registration and Operation

 

7.1.1                                                                    
Registration and Recordation

 

Lessee shall cause the Aircraft to be, and at all times during the Term to
remain, duly registered with the FAA under the Transportation Code, in the name
of Lessor as owner and lessor (except to the extent that such registration under
the Transportation Code is prevented or lost because of Lessor’s or Owner
Participant’s failure to comply with the citizenship requirements for
registration of the Aircraft under the Transportation Code).  Lessor shall
execute and deliver all such documents as Lessee reasonably requests for the
purpose of effecting and continuing such registration.

 

7.1.2                                                                    
Markings

 

On or reasonably promptly after the Delivery Date, Lessee will cause to be
affixed to, and maintained in, the cockpit of the Airframe and on each Engine,
in each case in a clearly visible location, a placard of a reasonable size and
shape bearing the legend set forth in Schedule 7. Such placards may be removed
temporarily, if necessary, in the course of maintenance of the Airframe or
Engines. If any such placard is damaged or becomes illegible, Lessee shall
promptly replace it with a placard complying with the requirements of this
§ 7.1.2. Lessee will not allow the name of any Person to be placed on the
Airframe or any Engine as a designation that reasonably would be interpreted as
a claim of ownership.

 

7.1.3                                                                    
Compliance With Laws

 

Lessee shall not, and shall not allow any other Person to, operate, use,
maintain, service, test, inspect, repair, or overhaul the Aircraft (a) in
violation of any Law binding on or applicable to Lessee or to the Aircraft, the
Airframe, any Engine, or any of the Aircraft Documents, or to the operation,
use, maintenance, service, repair, or overhaul of the Aircraft, the Airframe, or
any Engine, or (b) in violation of any airworthiness certificate, license, or
registration of any Government Entity relating to Lessee or to the Aircraft, the
Airframe, or any Engine, except (1) immaterial and non-recurring violations with
respect to which corrective measures are taken promptly by Lessee or a Permitted
Sublessee (as applicable) upon discovery thereof, and (2) to the extent Lessee
or any Permitted Sublessee is contesting the validity or application of any such
Law or requirement relating to any such certificate, license, or registration in
good faith in any reasonable manner which does not involve any material risk of
the sale, forfeiture, or loss (including loss of use) of the Aircraft, the
Airframe, any Engine, or any of the Returnable Records, or any interest therein,
or any discernible risk of criminal liability or any material risk of civil
penalty against Lessor or Owner Participant.

 

12

--------------------------------------------------------------------------------


 

7.1.4                                                                    
Operation

 

Lessee agrees not to operate, use, or locate the Aircraft, the Airframe, or any
Engine, or allow the Aircraft, the Airframe, or any Engine to be operated, used,
or located, (a) in any area excluded from coverage by any insurance required by
the terms of § 10, except in the case of a requisition by the U.S. Government
where the U.S. Government provides an indemnity in lieu of such insurance, or
insurance from the U.S. Government, covering such area, in accordance with
§ 10.3, or (b) in any recognized or threatened area of hostilities unless fully
covered in accordance with Annex D by war-risk insurance as required by the
terms of § 10 (including § 10.3), unless in any case referred to in this § 7.1.4
the Aircraft is only temporarily operated, used, or located in such area as a
result of an emergency, equipment malfunction, navigational error, hijacking,
weather condition, or other similar unforeseen circumstances, so long as Lessee
diligently and in good faith proceeds to remove the Aircraft from such area
immediately.

 

7.1.5                                                                    
Grounding and Storage

 

Subject to § 7.1.4, and the other provisions hereof, Lessee may voluntarily
store or ground the Aircraft, Airframe or any Engine or Part if and for so long
as (i) the equipment so stored or grounded is fully covered by all insurance
required to be maintained under § 10 and Annex D hereof, and (ii) such storage
or grounding is effected and maintained in accordance with the Maintenance
Program, and with Airframe Manufacturer’s or Engine Manufacturer’s recommended
storage guidelines, as the case may be, and with all applicable Laws, including,
without limitation, all rules, regulations and directives of the FAA.

 

7.2                                                                              
Possession

 

Lessee will not, without the prior written consent of Lessor, sublease or
otherwise in any manner deliver, transfer, or relinquish possession of the
Aircraft, the Airframe, or any Engine, or install any Engine, or permit any
Engine to be installed, on any airframe other than the Airframe; provided, that,
(i) subject to the provisions of § 7.3, and (ii) if, but only for so long as,
all approvals, consents, or authorizations required to be obtained from the
Aviation Authority or any other Government Entity, in connection with any
sublease, delivery, transfer, or relinquishment of possession described below,
have been obtained and remain in full force and effect, then Lessee may, without
such prior written consent, do any of the following:

 

13

--------------------------------------------------------------------------------


 

7.2.1                                                                    
Interchange and Pooling

 

Subject or permit any Permitted Sublessee to subject any Engine to normal
interchange agreements or pooling agreements or arrangements, in each case
customary in the commercial airline industry and entered into in writing by
Lessee, or such Permitted Sublessee, in the ordinary course of business of
Lessee or such Permitted Sublessee; provided, no such agreement or arrangement
contemplates or requires the transfer of title to such Engine, but if Lessor’s
title to any such Engine is divested under any such agreement or arrangement,
then such Engine shall be deemed to have suffered an Event of Loss as of the
date of such divestiture, and consequently Lessee shall be required to replace
such Engine with a Replacement Engine meeting the requirements of, and in
accordance with, § 9.

 

7.2.2                                                                    
Testing and Service

 

Deliver or permit any Permitted Sublessee to deliver possession of the Aircraft,
Airframe or any Engine to the manufacturer thereof or to any third-party
maintenance provider, for testing, service, repair, maintenance, or overhaul
work on the Aircraft, Airframe or any Engine, or, to the extent required or
permitted by the terms of § D of Annex C, for alterations or modifications in or
additions to the Aircraft, the Airframe or any Engine (and delivery of Engines
may be accomplished by transport on licensed or bonded common carriers qualified
in the shipping and transport of such items).

 

7.2.3                                                                    
Transfer to U.S. Government

 

Transfer, or permit any Permitted Sublessee to transfer, possession of the
Aircraft, the Airframe, or any Engine to the U.S. Government pursuant to CRAF or
otherwise, in which event Lessee shall immediately notify Lessor and Owner
Participant in writing of any such transfer of possession and in such
notification shall identify by name, address, and telephone numbers the
Contracting Office Representative(s) for the Military Airlift Command of the
United States Air Force to whom notices must be given and to whom requests or
claims must be made; and if such transfer continues beyond the end of the Term,
then the Aircraft, Airframe, or Engine(s), as the case may be, shall be deemed
to have suffered an Event of Loss with the effect that Lessee would be required
to pay, in accordance with § 9.6, the amounts specified in § 9.1.2.

 

14

--------------------------------------------------------------------------------


 

7.2.4                                                                    
Installation of Engines on Owned Airframes

 

Install or permit any Permitted Sublessee to install an Engine on an airframe
owned by Lessee or such Permitted Sublessee, free and clear of all Liens except
(a) Permitted Liens, (b) Liens that do not (at any time) apply to the Engines,
and (c) the rights of third parties under normal interchange or pooling
agreements and arrangements of the type permitted under § 7.2.1.

 

7.2.5                                                                    
Installation of Engines on Other Airframes

 

Install or permit any Permitted Sublessee to install an Engine on an airframe
leased to Lessee or such Permitted Sublessee, or purchased or owned by Lessee or
such Permitted Sublessee subject to a security agreement, conditional sale, or
other secured financing arrangement, but only if (a) such airframe is free and
clear of all Liens except (1) the rights of the parties to such lease or secured
financing arrangement, covering such airframe, and (2) Liens of the type
permitted by clauses (a) and (b) of § 7.2.4, and (b) Lessee or such Permitted
Sublessee has received from the lessor, secured party, or conditional seller, in
respect of such airframe, a written agreement (which may be a copy of the lease,
security agreement, conditional sale agreement, or other agreement covering such
airframe), whereby such Person agrees, for the effective and enforceable benefit
of Lessor and Owner Participant, that neither it nor its successors or assigns
will acquire or claim any right, title, or interest in, or Lien on, such Engine
by reason of the installation of such Engine on such airframe at any time while
such Engine is subject to this Lease or is owned by Lessor.

 

7.2.6                                                                    
Installation of Engines on Financed Airframes

 

Install or permit any Permitted Sublessee to install an Engine on an airframe
owned by Lessee or such Permitted Sublessee, leased to Lessee or such Permitted
Sublessee, or purchased or owned by Lessee or such Permitted Sublessee subject
to a conditional sale or other security agreement under circumstances where
neither § 7.2.4 nor § 7.2.5 applies; provided, that any such installation shall
be deemed an Event of Loss with respect to such Engine as of the date of such
installation, with the effect that Lessee shall be required to replace such
Engine with a Replacement Engine meeting the requirements of, and in accordance
with, § 9. Until § 9 has been fully complied with, Lessor’s interest in any such
Engine shall continue in full force and effect.

 

15

--------------------------------------------------------------------------------


 

7.2.7                                                                    
Subleasing

 

With respect to the Aircraft, the Airframe, or any Engine, if no Special Default
exists, enter into a sublease with any Permitted Air Carrier, or (if neither
Airframe Manufacturer nor any of its Affiliates is the Owner Participant) any
Permitted Manufacturer, but only if:

 

(a)                                  Lessee provides written notice to Lessor at
least 15 days (30 days, if the Sublessee is not a U.S. Air Carrier) before the
sublease term begins;

 

(b)                                 at the time that Lessee enters into such
sublease, such Permitted Air Carrier or Permitted Manufacturer shall not be
subject to any bankruptcy, insolvency, liquidation, reorganization, dissolution,
or similar proceeding, and shall not have substantially all of its property in
the possession of any liquidator, trustee, receiver, or similar Person;

 

(c)                                  any such sublease shall provide for payment
of rent, or any amount in lieu of rent, no less frequently than monthly and all
such rent shall be payable in advance;

 

(d)                                 any such sublease

 

(1) shall end before the date that is three months prior to the expiration of
the Term;

 

(2) shall include provisions for the registration, maintenance, operation,
possession, inspection, and insurance of the Aircraft that are the same in all
substantive respects as the applicable provisions of this Lease;

 

 (3) shall be expressly subject and subordinate to all the terms of this Lease
and to Lessor’s rights, powers, and remedies hereunder, including Lessor’s
rights under § 14 to repossess the Aircraft, Airframe, Engines, and Returnable
Records, and to terminate such sublease if an Event of Default exists; and

 

(4) shall include no purchase option respecting the Aircraft;

 

(e)                                  in connection with a sublease to a
Permitted Foreign Air Carrier, all necessary governmental approvals (if any)
required for the Aircraft, Airframe, or Engine(s) to be imported to the
applicable jurisdiction shall have been obtained prior to commencement of any
such sublease, and any foreign exchange permits necessary to allow all rent and
other payments provided for under such sublease shall be in full

 

16

--------------------------------------------------------------------------------


 

force and effect; and Lessee shall have provided to Lessor (if the same is
reasonably obtainable in such jurisdiction) a power-of-attorney, reasonably
satisfactory in form and substance to Lessor, permitting Lessor to exercise all
rights of Lessee under such sublease in such jurisdiction, upon the occurrence
and continuation of an Event of Default;

 

(f)                                    in connection with a sublease to a
Permitted Foreign Air Carrier or non-U.S. Permitted Manufacturer, Lessee
furnishes to Lessor a favorable opinion, in form and substance reasonably
satisfactory to Lessor, of counsel, selected by Lessee and reasonably
satisfactory to Lessor, located in the country of domicile of such Permitted
Foreign Air Carrier or non-U.S. Permitted Manufacturer, that

 

(1) the terms of such sublease are legal, valid, and binding obligations of the
parties thereto, enforceable under the laws of such jurisdiction, subject to
applicable bankruptcy, reorganization, or similar laws affecting creditors’
rights generally (provided that any such qualification, as applied to this part
of the opinion, or to the opinion as a whole, shall not qualify, condition or
otherwise limit the scope or application of that part of the opinion required
under subparagraph (6) of this paragraph (f);

 

(2) it is not necessary for Owner Participant or Lessor to register or qualify
to do business in such jurisdiction, if not already so registered or qualified,
as a result of the proposed sublease;

 

(3) Lessor’s title to the Aircraft, Airframe, and Engines will be recognized and
enforceable in such jurisdiction;

 

(4) such jurisdiction maintains normal diplomatic relations with the United
States, and the Laws of such jurisdiction of domicile require fair compensation
by the government of such jurisdiction, payable in a currency freely convertible
into Dollars, for the loss of use of or title to the Aircraft, Airframe, or
Engines in the event of the requisition by such government of such use or title
(unless Lessee provides insurance in the amounts required with respect to hull
insurance under § 10 covering the requisition of use of or title to the
Aircraft, Airframe, or Engines by the government of such jurisdiction so long as
the Aircraft, Airframe, or Engines are subject to such sublease);

 

(5) such Permitted Air Carrier’s or Permitted Manufacturer’s agreement that its
rights under the sublease are subject and subordinate to all the terms of this
Lease is enforceable against such Permitted Air Carrier or Permitted
Manufacturer under applicable law;

 

17

--------------------------------------------------------------------------------


 

(6) the Laws and the courts of such jurisdiction (aa) will recognize the rights
and interests of Lessor (including Lessor’s title to the Aircraft), and of Owner
Participant, as such rights and interests are described in, and are intended to
be created under, the Operative Agreements, and (bb) will provide that there are
no possessory rights in favor of Lessee, any Permitted Sublessee, or any third
party (including any Government Entity) which would, upon bankruptcy or other
default by Lessee or any Permitted Sublessee, prevent or delay the return of the
Aircraft, Airframe, Engines, Parts or Returnable Documents to Lessor in
accordance with and when required or permitted by the terms of this Lease, or,
if such possessory rights exist, they are not materially greater than those
available to lessees of newly manufactured large passenger aircraft (assuming
such lessees to be U.S. Air Carriers) under then current United States Law
(including Section 1110), and there are no procedural or other impediments to
the return of the Aircraft to Lessor materially greater than under United States
Law (including Section 1110), and there is no material impediment under the Laws
of such jurisdiction to the enforceability (other than immaterial differences in
procedures of enforcement) of the rights and remedies of Lessor provided for in
and under the Operative Agreements;

 

(7) there is no tort liability imposed on lenders or lessors having no
operational interest in the Aircraft, Airframe, or Engine(s), except liabilities
that Lessee or a Permitted Sublessee has agreed to insure against at its expense
to the reasonable satisfaction of Owner Participant; and

 

(8) neither Lessor nor Owner Participant shall be subjected to any adverse tax
consequences as a result of such sublease, unless Lessee is required to
indemnify such Person, under § 9.2 of the Participation Agreement (or otherwise
agrees to indemnify such Person pursuant to a separate indemnity agreement
reasonably satisfactory to such Person) against all such adverse tax
consequences;

 

(g)                                 in connection with any sublease to any U.S.
Air Carrier for a term of more than three months (including any permitted
renewals or “back-to-back” or “replacement” lease arrangements), Lessee shall
provide Lessor and Owner Participant an opinion of counsel (which may

 

18

--------------------------------------------------------------------------------


 

be from counsel to the subject sublessee, and may be the same opinion to be
given to Lessee, with the addition of Lessor and Owner Participant as addressees
of such opinion) in form and substance reasonably satisfactory to Lessor and
Owner Participant as to, among other things, the due authorization, execution
and delivery of such sublease (and as to such other matters, including, without
limitation, the legality, validity, binding effect and enforceability of such
sublease, as Lessee may, in using its commercially reasonable efforts, obtain
for its benefit and the benefit of Lessor and Owner Participant); provided that
any such opinion, as provided to Lessor and Owner Participant, shall be no less
favorable in form or substance than any opinion given to Lessee or to any other
party in connection with such sublease transaction;

 

(h)                                 Lessee furnishes to Lessor and Owner
Participant evidence reasonably satisfactory to Lessor that the insurance
required by § 10 remains in effect;

 

(i)                                     all necessary documents are duly filed,
registered, or recorded in such public offices as are required fully to
establish, protect, and preserve the title of Lessor in the Aircraft, Airframe,
and Engines;

 

(j)                                     no Sublessee may sub-sublease or
otherwise Transfer the Aircraft, the Airframe, or any Engine, except that a
Permitted Manufacturer may sub-sublease to any Permitted Sublessee to whom a
sublease would be permitted under this § 7.2; provided, that (i) such
sub-sublease shall not permit any sub-sub-subleasing of the Aircraft, the
Airframe, or any Engine (and Lessee shall ensure that the same does not occur),
(ii) Lessee shall comply, and shall cause such sub-sublease to comply, with all
requirements of this § 7.2 as if such sub-sublease were a direct sublease from
Lessee to the sub-sublessee, and (iii) such sub-sublease meets the requirement
of a Permitted Sublease;

 

(k)                                  the Permitted Sublessee shall not be
eligible to assert, or shall have effectively waived, any right to sovereign
immunity;

 

(l)                                     Lessee shall reimburse Lessor and Owner
Participant for all of their reasonable out-of-pocket fees and expenses
(including reasonable fees and disbursements of counsel) incurred in connection
with any such sublease; and

 

(m)                               [RESERVED].

 

In addition to the foregoing requirements, Lessee shall deliver to Lessor and
Owner Participant: (i) on or before the date specified in § 7.2.7(a), a notice
stating the identity of the sublessee and a copy of the proposed sublease

 

19

--------------------------------------------------------------------------------


 

agreement, (ii) on or before the date specified in § 7.2.7(a), an officer’s
certificate of a Responsible Officer of Lessee stating that no Special Default
exists and that such sublease complies with this § 7.2, (iii) on or before the
commencement of the Permitted Sublease, the registration of the International
Interests of Lessee constituted under such Permitted Sublease (if, in Lessor’s
reasonable judgment, such registrations are appropriate or desirable), (iv) on
or before the commencement of the Permitted Sublease, the sublease assignment
referred to in § 7.4 and (x) financing statements or similar documents under the
applicable Laws of the country of the Permitted Sublessee confirming the
perfected first-priority security interest of Lessor in such Permitted Sublease,
duly executed and delivered, in form and substance reasonably satisfactory to
Lessor and Owner Participant, and duly filed or recorded in all appropriate
places, and (y) such filings and registrations on the International Registry as
may, in Lessor’s reasonable judgment, be appropriate or desirable with respect
to Lessee’s assignment to Lessor of all Associated Rights relating to Lessee’s
International Interests constituted under such Permitted Sublease, and (z) such
evidence as may be reasonably satisfactory to Lessor that no other filing or
registration has been made on the International Registry that would have
priority over Lessor’s interests as assignee of such Associated Rights, and
(iv) on or before the commencement of the Permitted Sublease, the consent of the
Permitted Sublessee to (x) the registration of the International Interests of
Lessee constituted under such Permitted Sublease (if, in Lessor’s reasonable
judgment, such registrations are appropriate or desirable, and (y) the
assignment of its Permitted Sublease pursuant to § 7.4, and the registration on
the International Registry of such assignment (as described above in clause
(iv)(y)), in each case in a form reasonably satisfactory to Lessor.  Lessee
shall pay all reasonable out-of-pocket costs and expenses (including reasonable
counsel fees and disbursements) of Lessor and Owner Participant in connection
with any sublease or other transfer pursuant to this § 7.2.  No sublease or
other transfer of any Airframe, Engine, or Part shall in any way discharge or
diminish any of Lessee’s obligations or liabilities under this Lease or under
any other Lessee Operative Agreement.

 

7.3                                                                              
Certain Limitations on Subleasing or Other Relinquishment of Possession

 

Notwithstanding anything to the contrary in § 7.2:

 

(a)                                  The rights of any Person who receives
possession of the Aircraft in accordance with § 7.2 shall be subject and
subordinate to all the terms of this Lease, and to Lessor’s rights, powers, and
remedies hereunder, including (1) Lessor’s right to repossess the Aircraft
pursuant to § 14, (2) Lessor’s right to terminate and avoid such sublease,
delivery, transfer, or relinquishment of possession if an Event of Default has
occurred and is continuing, and (3) the right to require such Person to deliver
the Aircraft, the Airframe, and Engines subject to such transfer forthwith if an
Event of Default has occurred and is continuing.

 

20

--------------------------------------------------------------------------------


 

(b)                                 Lessee shall remain primarily liable
hereunder for the performance of all the terms of this Lease to the same extent
as if such transfer had not occurred, and no transfer of possession of the
Aircraft, the Airframe, any Engine, any Part, or any Aircraft Document shall in
any way discharge or diminish any of Lessee’s obligations to Lessor hereunder or
under any other Operative Agreement.

 

(c)                                  Lessee shall ensure that no sublease,
delivery, transfer, or relinquishment permitted under § 7.2 shall affect the
United States registration of the Aircraft.

 

(d)                                 Any event that constitutes, or would with
the passage of time constitute, an Event of Loss under clauses (3), (4), (5),
and (6) of the definition of Event of Loss set forth in Annex A hereto shall not
be deemed to violate the provisions of § 7.2 hereof.

 

(e)                                  No Wet Lease shall constitute a delivery,
transfer, or relinquishment of possession for purposes of § 7.2, nor shall it be
prohibited by the terms hereof.

 

7.4                                                                              
Security Assignment of Subleases

 

As security for Lessee’s due and punctual payment of all Rent and performance of
all of its other covenants and obligations in the Operative Agreements, Lessee
hereby grants to Lessor a first-priority security interest in all of Lessee’s
right, title, and interest in and to each Permitted Sublease of any Aircraft,
Airframe, or Engine, and all payments, including payments of rent, insurance
proceeds (other than public liability insurance proceeds), and other amounts due
or to become due thereunder.  Lessee shall enter into a “Sublease Assignment”,
in form and substance reasonably satisfactory to Lessor, with respect to each
Sublease.  In furtherance of the provisions of this § 7.4; Lessee agrees that
each Permitted Sublease shall be accompanied by such Uniform Commercial Code
financing statements, FAA filings, filings and registrations on the
International Registry and other filings and documents as shall, in Lessor’s
reasonable opinion, be required to perfect and protect the security interest of
Lessor in such Permitted Sublease.

 

7.5                                                                              
Lessor’s Interest in Certain Engines

 

If Lessee or a Permitted Sublessee shall have received from the lessor,
conditional seller, or secured party, in respect of any airframe leased to, or

 

21

--------------------------------------------------------------------------------


 

owned by, Lessee or any Permitted Sublessee and subject to a lease, conditional
sale, or other security agreement, a written agreement complying with
clause (b) of § 7.2.5, then Lessor agrees, for the benefit of each lessor,
conditional seller, or secured party of any engine leased to, purchased by, or
owned by Lessee or such Permitted Sublessee and subject to a lease, conditional
sale, or other security agreement, that Lessor will not acquire or claim, as
against such lessor, conditional seller, or secured party, any right, title, or
interest in such engine as the result of the installation of such engine on the
Airframe at any time while such engine is subject to such lease, conditional
sale, or other security agreement and owned by such lessor or conditional seller
or subject to a security interest in favor of such secured party.

 

8.                                      MAINTENANCE; REPLACEMENT AND POOLING OF
PARTS; ALTERATIONS, MODIFICATIONS, AND ADDITIONS; OTHER LESSEE COVENANTS

 

8.1                                                                              
Maintenance; Replacement and Pooling of Parts; Alterations, Modifications, and
Additions

 

At all times during the Term, Lessee shall comply with (or cause to be complied
with) each of the provisions of Annex C, which provisions are hereby
incorporated by this reference as if set forth in full herein.

 

8.2                                                                              
Information, Certificates, Notices, and Reports

 

8.2.1                                                                    
Financial Information

 

To the extent not otherwise publicly available, Lessee will furnish to Lessor
and Owner Participant:

 

(a)                                  within 60 days after the end of each of the
first three fiscal quarters in each fiscal year of Holdings, a consolidated
balance sheet of Holdings as of the end of such quarter, and related statements
of income and cash flows for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, setting forth in each case
in comparative form the corresponding figures for the corresponding period in
the preceding fiscal year, prepared in accordance with GAAP; provided, that
while Holdings is subject to the reporting requirements of the Exchange Act, a
copy of Holdings’s report on Form 10-Q for such fiscal quarter (together with
all documents not available on EDGAR (or its successor) containing such
financial information incorporated by reference therein, if not previously
delivered to Lessor and Owner Participant) will satisfy this clause (a).

 

22

--------------------------------------------------------------------------------


 

(b)                                 within 120 days after the end of each fiscal
year of Holdings, a consolidated balance sheet of Holdings as of the end of such
fiscal year and related statements of income and cash flows of Holdings for such
fiscal year, in comparative form with the preceding fiscal year, prepared in
accordance with GAAP, together with a report of Holdings’s independent certified
public accountants with respect to their audit of such financial statements;
provided, that while Holdings is subject to the reporting requirements of the
Exchange Act, a copy of Holdings’s report on Form 10-K for such fiscal year
(together with all documents not available on EDGAR (or its successor)
containing such financial information incorporated by reference therein, if not
previously delivered to Lessor and Owner Participant) will satisfy this
clause (b).

 

8.2.2                                                                     Annual
Certificate

 

Within 120 days after the close of each fiscal year of Lessee, Lessee shall
deliver to Lessor and Owner Participant an Officer’s Certificate of Lessee to
the effect that such officer is familiar with or has reviewed or caused to be
reviewed the relevant terms of this Lease and the other Operative Agreements,
and has made, or caused to be made under his or her supervision, a review of the
transactions and condition of Lessee during the preceding fiscal year, and that
following such review such officer does not have knowledge of the existence as
at the date of such certificate of any Default (or, if to such officer’s
knowledge any Default existed or exists, specifying the nature and period of
existence thereof and the action Lessee has taken or is taking or proposes to
take with respect thereto).

 

8.2.3                                                                     SEC
Reports

 

To the extent not otherwise publicly available, Lessee will furnish to Lessor
and Owner Participant:

 

(a)                                  promptly after filing with the SEC, copies
of Holdings’s annual reports on Form 10-K (including all corresponding
publicly-available annual reports to stockholders, if not previously furnished),
if any, and quarterly reports on Form 10-Q, if any (in each case, excluding
exhibits unless any such recipient requests otherwise); and

 

(b)                                 if provided by Lessee from time to time to
aircraft lessors and other aircraft creditors generally, then (1) promptly after
filing with the SEC, copies of current reports of Holdings on Form 8-K, or any
similar reports filed with the SEC (in each case, excluding exhibits unless any
such recipient requests otherwise), and (2) promptly upon distribution thereof,
copies of all periodic reports furnished by Holdings to its respective
stockholders generally.

 

23

--------------------------------------------------------------------------------


 

8.2.4                                                                     Notice
of Default

 

Lessee will furnish to each of Lessor and Owner Participant, immediately upon
acquiring Actual Knowledge that a Default has occurred, a certificate of Lessee,
signed by any such officer of Lessee, describing such Default in reasonable
detail, with a statement describing the action Lessee has taken or is taking or
proposes to take with respect thereto.

 

8.2.5                                                                    
Information for Filings

 

Upon the reasonable request of Lessor or Owner Participant, Lessee shall
promptly furnish to Owner Participant and Lessor such information (other than
with respect to the citizenship of Owner Participant and Lessor) within Lessee’s
or any Permitted Sublessee’s possession, or reasonably available to or
obtainable by Lessee or such Permitted Sublessee, as may be required to enable
Lessor to file in a timely manner any reports required to be filed by it as
lessor under the Lease or to enable Owner Participant to file in a timely manner
any reports required to be filed by it as the beneficiary of the Trust Estate,
in either case, with any Government Entity because of, or in connection with,
the interest of Owner Participant or Lessor in the Aircraft, the Airframe, the
Engines, this Lease, or any other part of the Trust Estate; provided, that, with
respect to any such information which Lessee reasonably deems commercially
sensitive or confidential, Owner Participant or Lessor (as applicable) shall
afford Lessee a reasonable opportunity to seek from any such Government Entity a
waiver of the obligation of Owner Participant or Lessor to file any such
information, or shall consent to the filing of such information directly by
Lessee in lieu of filing by Owner Participant or Lessor, and if any such waiver
or consent is evidenced to the reasonable satisfaction of Owner Participant or
Lessor (as applicable), then Lessee shall not be required to furnish such
information to Owner Participant or Lessor.

 

8.2.6                                                                     Other
Information

 

Lessee shall promptly furnish to Lessor and Owner Participant from time to time
such information with respect to Lessee, the Aircraft, the Airframe, the
Engines, the Aircraft Documents, or Lessee’s financial condition, or otherwise
relating to the transactions or matters contemplated herein and in the other
Operative Agreements, in each case if and to the extent within Lessee’s or any
Permitted Sublessee’s possession, or reasonably available to or obtainable by
Lessee or such Permitted Sublessee, as Lessor or Owner Participant reasonably
requests.

 

24

--------------------------------------------------------------------------------


 

8.3                                                                              
Lessee Undertakings in Other Documents

 

Lessee hereby agrees with Lessor that it shall perform the agreements,
covenants, and indemnities set forth in the Participation Agreement and the
other Operative Agreements, and hereby restates Lessee’s representations and
warranties set forth in such documents, in each case as fully and to the same
extent and with the same force and effect as if such agreements, covenants,
indemnities, representations and warranties were set forth in full in this
§ 8.3.  Lessee will provide to Lessor (i) an annual technical status report and
(ii) a monthly report of the number of flight hours and cycles which have been
accumulated on the Airframe, each Engine and the APU, respectively, during the
preceding calendar month and including any calendar month that Lessee shall not
required to pay Maintenance Reserves in accordance with the provisions of the
third paragraph of Section F.2. of Annex C hereof.

 

9.                                      LOSS, DESTRUCTION, REQUISITION, ETC.

 

9.1                                                                              
Event of Loss to the Aircraft

 

9.1.1                                                                     Notice
and Election

 

(a)                                  If an Event of Loss to the Airframe (and
any Engine(s) installed thereon) occurs, Lessee shall promptly (and in any event
within 15 days after such occurrence, or, if later, within 15 days after the
determination that an Event of Loss has occurred) notify Lessor and Owner
Participant of such Event of Loss. Within 45 days after such occurrence or
determination, Lessee shall give to Lessor and Owner Participant written notice
of Lessee’s election to make payment in respect of such Event of Loss, as
provided in § 9.1.2, or to replace the Airframe and any such Engine(s) as
provided in § 9.1.3.

 

(b)                                 Lessee’s failure to give the notice of
election described in § 9.1.1(a) shall be deemed to be an election of the option
set forth in § 9.1.2. In addition, Lessee shall not be entitled to elect the
option set forth in § 9.1.3 if, at the time Lessor or Owner Participant receives
such notice from Lessee, a Special Default exists.

 

(c)                                  For purposes of § 9.1.2, an Event of Loss
to the Airframe shall be deemed to constitute an Event of Loss to the Aircraft.
For purposes of § 9.1.3, any Engine not actually suffering an Event of Loss
shall not be required to be replaced.

 

(d)                                 If insurance proceeds are received, with
respect to any Event of Loss, at any time prior to (1) the date of Lessee’s
election, pursuant to

 

25

--------------------------------------------------------------------------------


 

paragraph (a) of this § 9.1, under § 9.1.2 or § 9.1.3, or (2) the date upon
which any amounts are required to be paid by Lessee under § 9.1.2(a) or
§ 9.1.3(c), then such proceeds shall immediately be paid to Lessor to be held as
security for Lessee’s obligations under this § 9.1.  Any amounts paid to Lessor
pursuant to this paragraph shall be credited against any amounts subsequently
payable to Lessor under § 9.1.2(a) or § 9.1.3(c), whichever is applicable.

 

9.1.2                                                                    
Payment of Loss and Termination of Lease

 

(a)                                  If Lessee elects, in accordance with
§ 9.1.1, to make payment in respect of any such Event of Loss, then Lessee shall
pay, in the manner and in funds of the type specified in § 3.3, on the SLV Date
next following the earlier of (x) the 150th day following the date of the
occurrence of such Event of Loss, and (y) the second Business Day following the
receipt of the insurance proceeds with respect to such occurrence (but in any
event not earlier than the date of Lessee’s election under § 9.1.1 to make
payment under this § 9.1.2)(such SLV Date, referred to herein as the “SLV
Payment Date”), Lessee shall pay to Lessor:

 

(1)                                              all unpaid Basic Rent payable
at any time before the SLV Payment Date (it being understood and agreed that if
such SLV Payment Date is also a Payment Date, no Basic Rent shall be payable on
and as of such Date); plus

 

(2)                                              the Stipulated Loss Value of
the Aircraft computed as of the SLV Payment Date; plus

 

(3)                                              all Transaction Expenses
(excluding brokerage commissions and similar expenses payable to any Person not
retained by Lessee) incurred by Lessor and Owner Participant in connection with
such Event of Loss and the related termination of the Lease; plus

 

(4)                                              to the extent not taken into
account in the foregoing clauses (2) and (3), all Supplemental Rent due by
Lessee to Lessor, Owner Participant or any other Person entitled thereto, and
remaining unpaid under the Lease or any other Operative Agreement; plus

 

(5)                                              as provided in § 3.2.2 of the
Lease, interest on the amounts specified in the foregoing clauses (1) through
(4) at the Past-Due Rate from and including the date on which any such amount
was due to the date of payment of such amount in full;

 

provided, that, (x) if a Payment Date shall occur at any time before the SLV
Payment Date, then Lessee shall pay the Basic Rent due on such Payment Date, and
(y) if a Payment Date shall occur on the SLV Payment Date, or on a date
occurring after the SLV Payment Date but before the date of payment of the
amounts specified above in this clause (a), then Lessee shall pay the Basic Rent
due on such Payment Date, and thereupon such amounts payable under this clause
(a) shall be reduced by the amount of such payment of Basic Rent.

 

26

--------------------------------------------------------------------------------


 

(b)                                 Upon payment in full of all amounts
described in the foregoing § 9.1.2(a), the Term for the Aircraft shall end, and
Lessor will transfer the Aircraft to Lessee, as-is and where-is, and subject to
any insurer’s salvage rights, but otherwise in the manner described in § 4.5 and
return any amounts of the Security Deposit being held by Lessor pursuant to
§ 3.2.3 hereof, together with the cash balance of any Maintenance Reserves held
by Lessor pursuant to Section F of Annex C hereof.

 

9.1.3                                                                    
Replacement of Airframe and Engines

 

(a)                                  If Lessee elects, in accordance with
§ 9.1.1, to replace the Airframe and any Engine(s) suffering the Event of Loss,
then Lessee shall, as promptly as possible and in any event within 180 days
after the occurrence of such Event of Loss, convey or cause to be conveyed to
Lessor, in compliance with § 9.3 and as replacement for the Airframe and any
such Engine(s), title to a Replacement Airframe (which shall comply with
§ 9.1.3(b)), and for each such Engine a Replacement Engine, in each case free
and clear of all Liens other than Permitted Liens not of record. If Lessee makes
such election, but for any reason does not effect such replacement within such
time period and in compliance with the requirements set forth in § 9.3, then
Lessee shall be deemed to have initially made the election set forth in § 9.1.2
with the effect that Lessee shall pay, in the manner and in funds of the type
specified in § 3.3, the amounts required under, and in accordance with, § 9.1.2.

 

(b)                                 Any such Replacement Airframe shall be an
airframe that is the same model as the Airframe to be replaced thereby, or an
improved model, and that has a value, utility, and remaining useful life
(without regard to hours or cycles remaining to the next regular maintenance
check) at least equal to, and is in at least as good operating condition as, the
Airframe to be replaced thereby (assuming that such Airframe was of the value
and utility and in the condition and repair required by the terms hereof
immediately prior to the occurrence of the Event of Loss). Any such Replacement
Engine shall meet the requirements of, and be conveyed by Lessee to Lessor in
accordance with, § 9.2 (other than the notice requirement set forth in § 9.2.1).

 

(c)                                  If Lessee elects, in accordance with
§ 9.1.1, to replace the Airframe and any Engine(s) suffering the Event of Loss,
and has not effected such replacement within 60 days after the Event of Loss
occurred, then Lessee shall immediately pay to Lessor the amounts required
pursuant to § 9.1.2(a), to be held as security for Lessee’s obligations under
this § 9.1. If Lessee elects, under

 

27

--------------------------------------------------------------------------------


 

§ 9.1.1, the replacement option in § 9.1.3, and pays the deposit required by the
preceding sentence, and has not effected such replacement within 180 days, then
Lessee shall be deemed to have originally elected the option set forth in
§ 9.1.2 and such deposit shall be applied to Lessee’s obligations under § 9.1.2,
and Lessee shall pay any remaining amounts due under § 9.1.2.

 

9.2                                                                              
Event of Loss to an Engine; Engine Exchanges

 

9.2.1                                                                     Notice

 

If an Event of Loss to an Engine occurs under circumstances in which no Event of
Loss to the Airframe occurs, Lessee shall promptly (and in any event within 15
days after acquiring Actual Knowledge of such occurrence) notify Lessor and
Owner Participant of such Event of Loss.

 

9.2.2                                                                    
Replacement of Engine

 

Upon the occurrence of any such Event of Loss, Lessee shall, within the time
period set forth below, convey or cause to be conveyed to Lessor, in compliance
with § 9.3 and as replacement for the Engine with respect to which such Event of
Loss occurred, title to a Replacement Engine, free and clear of all Liens other
than Permitted Liens not of record. Such Replacement Engine shall be an engine
manufactured by Engine Manufacturer that is the same model as the Engine to be
replaced thereby, or an improved model (but, in either event, the same model as
the other Engine then subject to this Lease), and that has the same or better
modification status as the Engine to be replaced thereby, and that is suitable
for installation and use on the Airframe.

 

Any such Replacement Engine shall also be required to have performance and
durability characteristics, and a value and utility at least equal to, and a
remaining useful life (without regard to hours or cycles remaining to the next
regular maintenance check) substantially comparable to, and to be in at least as
good operating condition as, the Engine to be replaced thereby (assuming that
such Engine was of the value and utility and in the condition and repair
required by the terms hereof immediately prior to the occurrence of the Event of
Loss).  Any such replacement shall be effected promptly after the occurrence of
such Event of Loss but in any event within 60 days thereafter, or within such
longer period (not to exceed 120 days thereafter) if such longer period is
reasonably necessary in order to obtain a Replacement Engine on commercially
reasonable terms.

 

28

--------------------------------------------------------------------------------


 

9.3                          Conditions to any Replacement

 

9.3.1                       Documents

 

Before or at the time of conveyance of title to any Replacement Airframe or
Replacement Engine to Lessor, Lessee shall promptly take each of the following
actions, and shall promptly furnish the following agreements, instruments,
certificates, and documents to (and in each case reasonably satisfactory in form
and substance to) Owner Participant:

 

(a)           furnish Lessor with an FAA bill of sale (in the case of a
Replacement Airframe) and a full warranty (as to title) bill of sale duly
conveying to Lessor such Replacement Airframe or Replacement Engine, in form and
substance reasonably satisfactory to Lessor (together with such evidence of
title as Lessor may reasonably request), and cause such Replacement Airframe to
be duly registered in the name of Lessor pursuant to the Transportation Code,
and further cause such filings to be made on the International Registry as
shall, in Lessor’s reasonable judgment, be necessary and sufficient to register
such full warranty bill of sale as a contract of sale on the International
Registry and otherwise reflect such transfer of title, in such Replacement
Airframe or Replacement Engine, as the case may be, to Lessor;

 

(b)           cause (1) a supplement to this Lease, in form and substance
reasonably satisfactory to Lessor, subjecting such Replacement Airframe or
Replacement Engine to this Lease, duly executed by Lessee, to be delivered to
Lessor for execution, and, upon such execution, to be filed for recordation with
the FAA pursuant to the Transportation Code (or such other applicable law
referred to in clause (a)), and (2) cause such filings to be made on the
International Registry as shall, in Lessor’s reasonable judgment, be necessary
and sufficient to register the interests of Lessor, in such Replacement Airframe
or Replacement Engine, as the case may be, under this Lease as an International
Interest, and (3) such Financing Statements and other filings, as Lessor
reasonably requests, in form and substance reasonably satisfactory to Lessor,
duly executed by Lessee and (to the extent applicable) Lessor (and Lessor shall
execute and deliver the same), to be filed in such location(s) as any such party
reasonably requests;

 

(c)           furnish such evidence of compliance with the insurance provisions
of § 10 with respect to such Replacement Airframe or Replacement Engine as Owner
Participant reasonably requests;

 

(d)           furnish an opinion or opinions of Lessee’s counsel (which may be
Lessee’s internal legal department) reasonably satisfactory to Owner Participant
and addressed to Lessor and Owner Participant to the effect that (1) such full
warranty bill of sale referred to in § 9.3.1(a) constitutes an effective

 

29

--------------------------------------------------------------------------------


 

instrument for the conveyance of title to the Replacement Airframe or
Replacement Engine, (2) in the case of a Replacement Airframe, Lessor will be
entitled to the benefits of Section 1110 (or any successor provision of federal
bankruptcy Law) with respect to such Replacement Airframe, (3) in the case of a
Replacement Engine, Lessor will be entitled to the benefits of Section 1110 (or
any successor provision of federal bankruptcy Law) with respect to such
Replacement Engine, provided, that the opinion referred to in this clause
(3) need not be delivered with respect to a Replacement Engine replaced as a
result of an Event of Loss to the extent that, immediately before such
replacement, (i) the benefits of Section 1110 (or any successor provision of
federal bankruptcy Law) were not, solely by reason of a change in law, available
to Lessor, and (ii) no engine that would qualify as a Replacement Engine, and
that would afford to Lessor the benefits of Section 1110 (or any successor
provision of federal bankruptcy Law), is available to Lessee on commercially
reasonable terms, and (4) to such further effect as Lessor or Owner Participant
may reasonably request;

 

(e)           furnish an opinion of Lessee’s aviation law counsel reasonably
satisfactory to Owner Participant and addressed to Lessor and Owner Participant
as to (1) the due registration of any such Replacement Airframe, the absence of
Liens of record at the FAA and on the International Registry as to any such
Replacement Airframe and Replacement Engine(s), and (2) the due filing for
recordation of each supplement to this Lease with respect to such Replacement
Airframe or Replacement Engine under the Transportation Code, and (iii) with
respect to the full warranty bill of sale conveying to Lessor title in such
Replacement Airframe or Replacement Engine, as the case may be, the registration
on the International Registry of such bill of sale as a contract of sale and
such other documents as may be necessary to reflect such transfer of title, and
(iv) the registration on the International Registry of the interests of Lessor,
in such Replacement Airframe or Replacement Engine, as the case may be, under
this Lease as an International Interest, and (v) the due filing of any Financing
Statements or other filings reasonably requested by Lessor with respect to such
Replacement Airframe or Replacement Engine under applicable Law and as to such
other matters as Owner Participant may reasonably request;

 

(f)            with respect to any Replacement Airframe, furnish an opinion of
tax counsel, selected by Owner Participant and reasonably satisfactory to
Lessee, as to the tax consequences to Owner Participant of any such replacement;

 

(g)           with respect to the replacement of any Engine, furnish a
certificate of a qualified aircraft engineer (who may be an employee of Lessee)
certifying that such Replacement Engine is an engine manufactured by Engine

 

30

--------------------------------------------------------------------------------


 

Manufacturer that is the same model as the Engine to be replaced thereby, or an
improved model (but, in either event, the same model as the other Engine then
subject to this Lease), and that has the same or better modification status as
the Engine to be replaced thereby, and that is suitable for installation and use
on the Airframe, and that has performance and durability characteristics, and a
value and utility at least equal to, and a remaining useful life (determined
without regard to hours or cycles remaining to the next regular maintenance
check) substantially comparable to, the Engine so replaced (assuming that such
Engine was of the value and utility and in the condition and repair required by
the terms hereof immediately prior to the occurrence of the Event of Loss);

 

(h)           with respect to the replacement of the Airframe, furnish a
certified report of a qualified independent aircraft Appraiser, reasonably
satisfactory to Owner Participant, setting forth such Appraiser’s opinion as to
the fair market value, as of the date of conveyance hereunder, of such
Replacement Airframe, and certifying that such Replacement Airframe has
performance and durability characteristics, and a value and utility (including
equivalent current value and estimated residual value at the end of the Term at
least equal to, and a remaining useful life substantially comparable to,  the
Airframe so replaced (assuming that the Airframe was of the value and utility
and in the condition and repair required by the terms hereof immediately prior
to the occurrence of the Event of Loss);

 

(i)            assign to Lessor the benefit of all assignable manufacturers, and
vendors, warranties with respect to such Replacement Airframe and such
Replacement Engine(s), provided that Lessor shall, on the terms set forth in
§ 4.2, reassign to Lessee the benefits of such warranties during the Term;

 

(j)            furnish Lessor and Owner Participant with an Officer’s
Certificate of Lessee certifying compliance with this § 9 and, with respect to
the replacement of the Airframe, to the effect that, upon consummation of such
replacement, no Special Default will exist; and

 

(k)           take such other action and furnish such other certificates and
documents as Lessor or Owner Participant reasonably requests in order that such
Replacement Airframe and any such Replacement Engine(s) be properly titled in
Lessor free and clear of all Liens (except Permitted Liens not of record), and
leased hereunder, to the same extent as initially required under the Operative
Agreements with respect to the Airframe and any Engine(s) so replaced.

 

31

--------------------------------------------------------------------------------


 

Lessee shall cause an airworthiness certificate, with respect to such
Replacement Airframe, to be duly issued under the Transportation Code promptly
after such substitution.

 

9.3.2                       Other Conditions

 

Lessee shall not be entitled to replace the Airframe under § 9.1.3 and this
§ 9.3, and shall be deemed to have initially made the election set forth in
§ 9.1.2, if at the time of such replacement

 

(a)           any Special Default exists; or

 

(b)           under applicable Law and notwithstanding any actions by Lessor and
Lessee under § 9.3.3(a), Lessor shall for any reason not be entitled to the
benefits of Section 1110 with respect to such Replacement Airframe or with
respect to any Replacement Engine which replaces an Engine installed on the
Airframe at the time of such Event of Loss.

 

9.3.3                       Other Obligations

 

(a)           Lessor and Lessee agree that, when and after any Replacement
Airframe becomes the Airframe hereunder, and when and after any Replacement
Engine becomes an Engine hereunder, this Lease shall continue to be, and shall
be treated as, a lease for U.S. federal income tax purposes of such Replacement
Airframe and such Replacement Engine. Without limiting the foregoing, Lessee and
Lessor intend that Lessor shall, in all events, be entitled to the rights and
benefits of Section 1110 (or any successor provision of federal bankruptcy Law)
with respect to any Replacement Airframe or Replacement Engine (unless, with
respect to a Replacement Engine replaced as a result of an Event of Loss,
immediately before such replacement, (i) the benefits of Section 1110 (or any
successor provision of federal bankruptcy Law) shall not, solely by reason of a
change in law, be available to Lessor, and (ii) no engine that would qualify as
a Replacement Engine, and that would afford to Lessor the benefits of
Section 1110 (or any successor provision of federal bankruptcy Law), is
available to Lessee on commercially reasonable terms), and Lessee and Lessor
shall cooperate and take such action as the other may reasonably request so as
to ensure that Lessor shall be entitled to such rights and benefits.

 

(b)           No Event of Loss to an Engine, or to an Airframe, shall result in,
or otherwise allow or permit (other than as provided in § 9.1.2(b)), any
reduction, deferral, discharge, or other change in the timing or amount of any
Rent payable by Lessee hereunder or any other amount payable by Lessee under any
other Operative Agreement, and (subject to such § 9.1.2(b)) Lessee shall pay all
such Rent and other amounts as though such Event of Loss had not occurred.

 

32

--------------------------------------------------------------------------------


 

9.4                          Conveyance to Lessee

 

Upon full compliance by Lessee with the applicable terms of §§ 9.1.3, 9.2, and
9.3, Lessor will transfer to Lessee the Airframe or Engine(s), as applicable,
with respect to which such Event of Loss occurred, in accordance with § 4.5.

 

9.5                          Application of Payments

 

Any amounts received at any time by Lessor, Lessee, or any Permitted Sublessee,
in respect of any Event of Loss (it being understood that amounts received in
respect of property damage or loss not constituting an Event of Loss are
provided for in § 10), from or on behalf of (i) any Government Entity providing
any insurance or indemnity required to be maintained by Lessee pursuant to
§ 10.3, or (ii) any insurer providing any insurance required to be maintained by
Lessee pursuant to § 10, shall in each such case be paid over to and held by
Lessor, to the extent provided in § B of Annex D, and shall be applied as
follows:

 

9.5.1                       Replacement of Airframe and Engines

 

If such amounts are received with respect to the Airframe or any
Engine(s) installed thereon at the time of such Event of Loss, upon Lessee’s
compliance with the applicable terms of § 9 with respect to the Event of Loss
for which such amounts are received, such amounts shall, subject to § 9.9, be
paid over to, or (if received by Lessee after such compliance) retained by,
Lessee.

 

9.5.2                       Loss of Engine

 

If such amounts are received with respect to an Engine (other than an Engine
installed on the Airframe when the Airframe suffers an Event of Loss), upon
Lessee’s compliance with the applicable terms of § 9 with respect to the Event
of Loss for which such amounts are received, such amounts shall, subject to
§ 9.9, be paid over to, or (if received by Lessee after such compliance)
retained by, Lessee.

 

9.5.3                       Payment of Loss

 

If such amounts are received, in whole or in part, with respect to the Airframe,
and Lessee makes, has made or is deemed to have made the election set forth in
§ 9.1.2, such amounts shall be applied as follows:

 

(a)           first, if the sum described in § 9.1.2 has not then been paid in
full by Lessee, such amounts shall be applied by to the extent necessary to pay
in full such sum; and

 

33

--------------------------------------------------------------------------------


 

(b)           second, the remainder, if any, shall, subject to § 9.9, be paid to
Lessee.

 

9.6                          Requisition of Aircraft for Use

 

If any Government Entity requisitions the use of the Airframe and the Engines or
engines installed thereon, and if the requisition does not constitute an Event
of Loss, Lessee shall promptly notify Lessor and Owner Participant of such
requisition, and all of Lessee’s obligations under this Lease shall continue to
the same extent as if such requisition had not occurred; provided, that, if the
Airframe and Engines or engines installed thereon are not returned to Lessor by
Lessee at the end of the Term, then the Aircraft shall be deemed to have
suffered an Event of Loss and Lessee shall be deemed to have made the election
set forth in § 9.1.2 with the effect that Lessee shall be obligated to pay the
Stipulated Loss Value and all other amounts payable pursuant to § 9.1.2 with
respect to the Aircraft on the last day of the Term.

 

9.7                          Requisition of an Engine for Use

 

If any Government Entity requisitions for use any Engine but not the Airframe,
Lessee will replace such Engine by complying with § 9.2 and § 9.3 to the same
extent as if an Event of Loss with respect to that Engine had occurred, and any
payments received by Lessor or Lessee from such Government Entity with respect
to such requisition shall be paid or retained in accordance with § 9.5.2.

 

9.8                          Application of Requisition Payments

 

All payments received by Lessor or Lessee, or any Permitted Sublessee, from any
Government Entity for the use of the Airframe and Engine(s) or
engine(s) installed thereon during the Term shall be paid over to, or retained
by, Lessee, and all payments received by Lessor or Lessee from any Government
Entity for the use of the Airframe and Engine(s) or engine(s) installed thereon
after the Term shall be paid over to, or retained by, Lessor; provided, that, if
such requisition constitutes an Event of Loss, then all such payments shall be
paid over to Lessor, and held and applied as provided in § 9.5.

 

9.9                          Application of Payments During Default

 

Any amount described in this § 9 that is payable or creditable to, or retainable
by, Lessee shall not be paid or credited to, or retained by, Lessee if a Special
Default exists when such payment, credit, or retention would otherwise

 

34

--------------------------------------------------------------------------------


 

occur, but shall instead be held by or paid over to Lessor as security for
Lessee’s obligations under the Operative Agreements, and shall be invested
pursuant to § 4.4 hereof, unless and until such amount is applied, at the option
of Lessor, from time to time during the existence of a Special Default, to
Lessee’s obligations under the Operative Agreements as and when due (any such
application shall be made to such Lessee obligations as Lessor determines in its
sole discretion).  If and when no Special Default exists, such amount shall be
paid to Lessee to the extent not previously applied in accordance with this
§ 9.9.

 

10.          INSURANCE

 

10.1                        Lessee’s Obligation to Insure

 

Lessee shall comply with, or cause to be complied with, each of the provisions
of Annex D, which provisions are hereby incorporated by this reference as if set
forth in full herein.

 

10.2                        Insurance for Own Account

 

Nothing in this § 10 shall limit or prohibit (a) Lessee from maintaining the
policies of insurance required under Annex D with higher limits than those
specified in Annex D, or (b) Lessor or Owner Participant from obtaining
insurance for its own account (and notwithstanding § 10.5 hereof, any proceeds
payable under such separate insurance noted in the foregoing clauses (a) and
(b) shall be payable as provided in the policy relating thereto); provided, that
no insurance may be obtained or maintained under the foregoing clause (b) that
would limit or otherwise adversely affect the coverage of or increase the cost
of any insurance required to be obtained or maintained by Lessee pursuant to
this § 10 and Annex D.

 

10.3                        Indemnification by Government in Lieu of Insurance

 

During any period that the Aircraft, the Airframe, or any Engine shall have been
requisitioned for use by, or possession of the Aircraft, the Airframe, or any
Engine shall have been transferred to, the U.S. Government or any other
Government Entity, Lessor and Owner Participant shall (subject to the terms of
this § 10.3) accept, in lieu of insurance against any risk with respect to the
Aircraft described in § B and § C (but, with respect to § C, as to hull coverage
only) of Annex D, indemnification from, or insurance provided by, the U.S.
Government (or upon Owner Participant’s prior written consent, other Government
Entity), against such risk in an amount that, when added to the amount of
insurance (including self-insurance otherwise permitted under the

 

35

--------------------------------------------------------------------------------


 

terms of Annex D), if any, against such risk that Lessee (or any Permitted
Sublessee) may continue to maintain, in accordance with this § 10, during the
period of such requisition or transfer, shall be at least equal to the amount of
insurance against such risk otherwise required by this § 10 (assuming in all
cases that the insurance so continued to be maintained would fully cover the
noted increment notwithstanding the existence of the indemnification or
insurance provided by the U.S. Government or other Government Entity). Any such
indemnification or insurance provided by the U.S. Government shall provide
protection no less favorable to the Indemnitees, after taking into account any
insurance the Lessee or any Permitted Sublessee may continue to maintain, than
the insurance coverage that would comply with the terms of this § 10. Lessee
shall provide Lessor and Owner Participant with (1) evidence of such
indemnification or insurance no later than two Business Days before the date
such indemnification or insurance takes effect, or, if later, promptly after
such information becomes available to Lessee, (2) a certificate of a Responsible
Officer of Lessee stating that such indemnification or insurance complies with
the preceding sentence, and (3) any other information, documentation or
certificates relating to such indemnity or insurance as Owner Participant shall
reasonably request.

 

10.4                        Application of Insurance Proceeds

 

All proceeds of insurance or indemnities required to be maintained by Lessee, in
accordance with this § 10 and § B of Annex D, in respect of any property damage
or loss constituting an Event of Loss shall be paid, held and applied in
accordance with § 9.5. All proceeds of insurance or indemnities required to be
maintained by Lessee, in accordance with this § 10 and § B of Annex D, in
respect of any property damage or loss not constituting an Event of Loss shall
be paid over to and held by Lessor or Lessee, in the circumstances and to the
extent provided in § B of Annex D, and shall be applied to pay (or to reimburse
Lessee) for repairs or for replacement property, effected or obtained in
accordance with the terms of § 8.1 and Annex C, as provided in said § B of
Annex D; and any balance remaining after such repairs or replacement with
respect to such damage or loss shall be paid over to, or retained by, Lessee.

 

10.5                        Application of Payments During Special Default

 

Any amount described in § 9.5.3 or this § 10 that is payable or creditable to,
or retainable by, Lessee shall not be paid or credited to, or retained by,
Lessee if a Special Default exists when such payment, credit, or retention would
otherwise occur, but shall instead be held by or paid over to Lessor as security
for Lessee’s

 

36

--------------------------------------------------------------------------------


 

obligations under this Lease, and shall be invested pursuant to § 4.4 unless and
until such amount is applied, at Lessor’s option, from time to time during the
existence of a Special Default, to Lessee’s obligations under this Lease and the
other Lessee Operative Agreements as and when due (any such application to be
made to such obligations of Lessee as Lessor determines in its sole discretion).
If and when no Special Default exists, such amount shall be paid to Lessee to
the extent not previously applied in accordance with this § 10.5.

 

10.6                        Lessor’s Right to Maintain Insurance

 

In the event that Lessee shall fail to maintain, or cause to be maintained,
insurance as herein provided, Lessor or Owner Participant may at its option (but
shall not be obligated to) provide such insurance and, in such event, Lessee
shall, upon demand, reimburse such person, as Supplemental Rent, for the cost
thereof; provided, that no such action by Lessor or Owner Participant shall be
deemed to cure any Default resulting from such failure by Lessee.

 

11.          INSPECTION

 

(a)           Lessor, Owner Participant, or their authorized representatives
(the “Inspecting Parties”) may, at the times set forth below in this paragraph
(a), inspect the Aircraft, Airframe, and Engines and the Aircraft Documents, and
Lessee shall cooperate, and shall cause any Permitted Sublessee to cooperate,
with the Inspecting Parties in connection with any such inspection, and any such
Inspecting Party may make copies of the Aircraft Documents not reasonably deemed
confidential by Lessee or a Permitted Sublessee. Lessee shall make any Permitted
Sublease expressly subject to inspection rights consistent with this § 11.  The
Inspecting Parties shall have the right to conduct such an inspection (i) at any
reasonable time, as may be mutually agreed by Lessor, Owner Participant and
Lessee (such agreement not to be unreasonably withheld by any such Person), it
being understood and agreed, however, that an inspection shall be permitted at
least once every 180 days, and (ii) at any reasonable time if and for so long as
a Special Default shall have occurred and be continuing.

 

(b)           Any inspection of the Aircraft hereunder shall be a visual,
walk-around inspection that may include going on board the Aircraft and
examining the contents of any open panels, bays, or other components of the
Aircraft, Airframe, and Engines, but shall not include the opening of any
unopened panels, bays, or other components of the Aircraft, and no such
inspection shall unreasonably interfere with Lessee’s or any Permitted
Sublessee’s maintenance or operation of the Aircraft, the Airframe, or any
Engine.

 

(c)           Neither Lessor nor Owner Participant shall have any duty or
liability to make any such visit, inspection, or survey, or any duty or (except
to the extent arising directly out of its own acts) liability arising out of any
such visit, inspection, or survey or failure to make any such visit, inspection,
or survey.

 

37

--------------------------------------------------------------------------------


 

(d)           Each Inspecting Party shall bear its own expenses in connection
with any such visit, inspection, or survey (including the cost of any copies
made in accordance with § 11(a)), unless a Special Default exists or such Party
is making such visit, inspection, or survey to verify the correction of any
material failure by Lessee or any Permitted Sublessee to comply with the terms
and provisions of this Lease discovered in connection with the prior visit,
inspection, or survey, then any such inspection (including the cost of such
copies) shall be at Lessee’s expense.

 

(e)           If requested by Lessor, Lessee shall give, or shall cause any
Permitted Sublessee to give, reasonable prior notice (but in any event of not
less than 5 days) to Lessor of the date upon which the Aircraft, the Airframe,
or any Engine undergoes its next major check, and with respect to any Engine the
next off-the-wing maintenance, and shall notify Lessor of the name and location
of the relevant maintenance performer and shall, upon Lessor’s request at least
3 days prior to commencement of such major check or maintenance, make available
for inspection by Lessor all relevant Aircraft Documents at Lessee’s records
facility in the United States, or at such Permitted Sublessee’s records
facility, or at the premises of the maintenance performer.

 

12.          ASSIGNMENT; SUCCESSOR LESSOR

 

12.1                        In General

 

This Lease and the other Lessee Operative Agreements shall bind and benefit
Lessor and Lessee and their successors and permitted assigns. Except as
otherwise expressly permitted in § 7.2 or § 7.3, or as required in the case of
any requisition by the U.S. Government referred to in § 7.1.4, or as permitted
by § 7.1.9 of the Participation Agreement, Lessee will not, without the prior
written consent of Owner Participant, assign any of its rights under this Lease
(and any such unpermitted assignment shall be void ab initio). Except as
otherwise provided herein (including under the provisions of § 14), Lessor shall
not assign or convey any of its right, title, and interest in and to this Lease
or the Aircraft without Lessee’s prior written consent, such consent not to be
unreasonably withheld.

 

12.2                        Successor Lessor

 

If any successor is appointed to serve as Owner Trustee pursuant to the terms of
the Participation Agreement and the Trust Agreement, such successor shall, upon
written notice by such successor to Lessee, succeed to all the

 

38

--------------------------------------------------------------------------------


 

rights, powers, and title of Lessor hereunder, and shall be deemed to be
“Lessor” and the owner of the Aircraft and the other assets of the Trust Estate
for all purposes hereof, without the need for any consent or approval by Lessee
(and Lessee shall consent, and shall be deemed to have consented, to any filings
or registrations on the International Registry that Lessor, in its reasonable
judgment, determines to be necessary of desirable to fully effectuate such
succession) and without in any way altering the terms of this Lease or Lessee’s
obligations under the Operative Agreements. An appointment and designation of a
successor as Owner Trustee shall not exhaust the right to appoint and designate
further successors or additional trustees as Owner Trustees pursuant to the
Participation Agreement and the Trust Agreement, and such right may be exercised
repeatedly as long as this Lease shall be in effect.

 

13.          LEASE EVENTS OF DEFAULT

 

The existence of any one or more of the following circumstances, conditions,
acts, or events, for any reason whatsoever and whether any such circumstance,
condition, act, or event is voluntary or involuntary or comes about or is
effected by operation of Law or pursuant to or in compliance with any judgment,
decree, order, rule, or regulation of any Government Entity, shall constitute an
Event of Default so long as it shall not have been remedied:

 

13.1                        Payments

 

(a)           Lessee fails to pay any amount of Basic Rent, Stipulated Loss
Value or Make-Whole Amount within 5 Business Days after it becomes due; or

 

(b)           Lessee fails to pay any Supplemental Rent (other than Stipulated
Loss Value or Make-Whole Amount) when due and such failure continues for a
period in excess of 10 Business Days from and after the date of any written
notice to Lessee of the failure to make such payment when due.

 

13.2                        Insurance

 

Lessee fails to carry and maintain, or cause to be carried and maintained,
insurance on and in respect of the Aircraft, Airframe, and Engines in accordance
with the provisions of § 10, or Lessee shall operate the Aircraft, Airframe, or
Engines, or permit or suffer the Aircraft, Airframe, or Engines to be operated,
at any time when such insurance shall not be in effect.

 

39

--------------------------------------------------------------------------------


 

13.3                        Corporate Existence and Commercial Airlines
Operations

 

(a)           Lessee shall fail to maintain at all times its legal existence, as
required pursuant to § 7.1.1 of the Participation Agreement, or Lessee shall
otherwise wind-up, liquidate, or dissolve, or Lessee shall take or fail to take
any action that would have the effect of any of the foregoing; or

 

(b)           Lessee shall cease to be a U.S. Air Carrier, as required pursuant
to § 7.1.1 of the Participation Agreement, or Lessee shall discontinue all or
substantially all of its commercial airline operations; provided, that (i) if
such cessation or discontinuance is capable of being corrected and Lessee is
diligently proceeding to effect such correction, and (ii) such cessation or
discontinuance creates no material risk of the sale, forfeiture, or loss
(including loss of use) of, or damage to, the Aircraft, the Airframe, or any
Engine, then such cessation or discontinuance shall not be an Event of Default
unless and until such condition shall have continued unremedied for a period of
(x) 30 days, or (y) if such cessation or discontinuance is not capable of being
corrected within 30 days due to reasons beyond Lessee’s control (but Lessee is,
nonetheless, diligently proceeding to effect such correction), 120 days.

 

13.4                        Certain Covenants

 

Lessee shall not observe, perform or comply with, or shall otherwise breach, any
of its obligations under § 7.1 (other than § 7.1.2 and § 7.1.3, which shall be
subject to § 13.5), or § 7.2.7 (in respect of a sublease of the Aircraft or
Airframe), or § 1 of Annex E, or under § 7.1.5 or § 7.1.9 of the Participation
Agreement.

 

13.5                        Other Covenants

 

Lessee fails to observe or perform (or cause to be observed and performed) in
any material respect any other covenant, agreement, or obligation of Lessee in
any Operative Agreement, and such failure continues unremedied for a period of
30 days from and after the date of written notice thereof to Lessee from Lessor
or Owner Participant unless such failure is capable of being corrected and
creates no material risk of the sale, forfeiture, or loss (including loss of
use) of, or damage to, the Aircraft, the Airframe, or any Engine, or any
discernible risk of criminal liability or any material risk of civil penalty
against Lessor or any Participant, and Lessee is diligently proceeding to
correct such failure, in which case there shall be no Event of Default unless
and until such failure continues unremedied for a period of 180 days after
receipt of such notice.

 

40

--------------------------------------------------------------------------------


 

13.6                        Representations and Warranties

 

Any representation or warranty made by Lessee in any Operative Agreement
(a) proves to have been untrue or inaccurate in any material respect as of the
date made, (b) is material at the time in question, and (c) if the effect of
such incorrectness is curable (incorrectness of a representation as to financial
condition being incurable), remains uncured for a period in excess of 30 days
from and after the date of written notice thereof from Lessor or Owner
Participant to Lessee or (if earlier) the date that a Responsible Officer of
Lessee is aware of the incorrectness.

 

13.7                        Bankruptcy and Insolvency

 

(a)           Lessee consents to the appointment of or the taking of possession
by a receiver, trustee, or liquidator of itself or of all or substantially all
of its property, or Lessee admits in writing its inability to pay its debts
generally as they come due, or does not pay its debts generally as they become
due or makes a general assignment for the benefit of creditors, or Lessee files
a voluntary petition in bankruptcy or a voluntary petition or an answer seeking
reorganization, liquidation or other relief in a case under any bankruptcy Laws
or other insolvency Laws (as in effect at such time) or an answer admitting the
material allegations of a petition filed against Lessee in any such case, or
Lessee seeks relief by voluntary petition, answer, or consent under the
provisions of any other bankruptcy or other similar Law providing for the
reorganization or winding-up of corporations (as in effect at such time); or

 

(b)           an order, judgment, or decree is entered by any court of competent
jurisdiction appointing, without Lessee’s consent, a receiver, trustee, or
liquidator of Lessee or of all or substantially all of its property, or all or
substantially all of Lessee’s property is sequestered, or granting any other
relief in respect of Lessee as a debtor under any bankruptcy Laws or other
insolvency Laws (as in effect at such time), and any such order, judgment, or
decree of appointment or sequestration remains in force undismissed, unstayed,
and unvacated for a period of 60 days after the date of entry thereof; or

 

(c)           a petition against Lessee in a case under any bankruptcy Laws or
other insolvency Laws (as in effect at such time) is filed and not withdrawn or
dismissed within 60 days thereafter, or if, under the provisions of any Law
providing for reorganization or winding-up of corporations that applies to
Lessee, any court of competent jurisdiction assumes jurisdiction, custody, or
control of Lessee or of all or substantially all of the property of Lessee, and
such jurisdiction, custody or control remains in force unrelinquished, unstayed,
and unterminated for a period of 60 days.

 

41

--------------------------------------------------------------------------------


 

13.8                        Other Obligations

 

(a)           An “Event of Default” exists under a Related Lease; or

 

(b)           Lessee (or any of its Affiliates) fails to pay, when due, any Debt
and/or any lease obligations, involving (whether individually or in the
aggregate) obligations in excess of $5 million, and the holder or holders of
such Debt or such lease obligations (or a trustee on behalf of such holder or
holders) accelerates such Debt or such lease obligations, or takes any action to
cancel or terminate the associated lease arrangement, or otherwise initiates
collection or foreclosure remedies or proceedings to collect such Debt or such
lease obligations.

 

13.9                        Judgments

 

Judgment for the payment of money in excess of $5 million (excluding any amount
insured by a solvent insurer who has admitted coverage for the underlying claim)
is rendered against Lessee (or any of its Affiliates), and the same shall remain
undischarged for a period of 30 days during which execution of such judgment
shall not be effectively stayed.

 

14.          REMEDIES AND WAIVERS

 

14.1                        Remedies

 

If any Event of Default exists, Lessor may, at its option and at any time and
from time to time, exercise any one or more of the following remedies as Lessor
in its sole discretion shall elect:

 

14.1.1                     Return and Repossession

 

Lessor may cause Lessee, upon giving written notice to Lessee, to return
promptly, and Lessee shall return promptly, all or any part of the Aircraft,
Airframe, or Engines, and any of the Returnable Records, as Lessor shall so
demand, to Lessor or its order in the manner and condition required by, and
otherwise in accordance with, all the provisions of § 5, as if the Aircraft,
Airframe, Engines, or Part, or the Returnable Records, were being returned at
the end of the Term, or Lessor, at its option, may enter upon the premises where
the Aircraft, the Airframe, any Engine, or any Part thereof, or any of the
Returnable Records, is located and take immediate possession of and remove the
same by summary proceedings or otherwise, all without liability accruing to
Lessor for or by reason of such entry or taking of possession, whether for the
restoration of damage to property caused by such taking or otherwise, and Lessee
expressly waives any right it may have under applicable Law to a hearing prior
to repossession of the Aircraft, Airframe, any Engine, or any Part thereof, or
any of the Returnable Records.

 

42

--------------------------------------------------------------------------------


 

14.1.2                     Sale and Use

 

Lessor may sell all or any part of the Aircraft, the Airframe, or any Engine, or
any of the Returnable Records, at public or private sale, at such time(s) and
place(s), and to such Person(s) (including Owner Participant), as Lessor
determines and, without limiting the generality of the provisions of this § 14,
Lessor may hold Lessee liable for the payment of any Basic Rent remaining unpaid
at the time of such sale and relating to any period prior to the date of such
sale; or Lessor may otherwise dispose of, hold, use, operate, lease to others,
or keep idle the Aircraft, the Airframe, or any Engine, or any Part thereof, as
Lessor, in its sole discretion, shall determine, all free and clear of any
rights of Lessee and without any duty to account to Lessee with respect to such
action or inaction or for any proceeds with respect thereto, except as
hereinafter set forth in § 14.1.3(b) or as otherwise provided by applicable Law,
and except to the extent that such proceeds would constitute, under applicable
Law, a mitigation of Lessor’s damages suffered or incurred as a result of the
subject Event of Default.  Lessor shall give to Lessee at least 15 days’ prior
written notice of the date fixed for any public sale of the Aircraft, the
Airframe, or any Engine, or any Part thereof, or any of the Returnable Records,
or of the date on or after which will occur the execution of any contract
providing for any private sale, and Lessee acknowledges and agrees that such
notice shall for all purposes be deemed to be commercially reasonable.

 

14.1.3                     Certain Liquidated Damages

 

Whether or not Lessor shall have exercised, or shall thereafter at any time
exercise, any of its rights under § 14.1.1 or § 14.1.2 with respect to the
Aircraft, the Airframe, any Engine or any of the Returnable Records, Lessor, by
written notice to Lessee specifying a payment date (which shall be the first SLV
Date occurring not less than 10 days after the date of such notice), may demand
that Lessee pay to Lessor, and Lessee shall pay to Lessor, on the payment date
so specified and in the manner and in funds of the type specified in § 3.3, as
liquidated damages for loss of a bargain and not as a penalty (in lieu of the
Basic Rent (as applicable) for the Aircraft in respect of all periods commencing
on or after the date specified for payment in such notice), the following
amounts:

 

(a)           all unpaid Basic Rent due at any time before the SLV Date
specified in such notice; plus

 

43

--------------------------------------------------------------------------------


 

(b)           whichever of the following amounts Lessor, in its sole discretion
specifies in such notice:

 

(1)           an amount equal to the excess (if any) of the present value,
computed as of the SLV Date specified in such notice, discounted to such date at
a rate per annum equal to 180-day LIBOR, compounded semiannually, of all unpaid
Basic Rent payable during the then-remaining portion of the Term over the Fair
Market Rental Value of the Aircraft for the remainder of the Term, after
discounting such Fair Market Rental Value to present value (at a rate per annum
equal to 180-day LIBOR, compounded semiannually) as of the SLV Date specified in
such notice, or

 

(2)           an amount equal to the excess (if any) of the Stipulated Loss
Value for the Aircraft, computed as of the SLV Date specified in such notice,
over the Fair Market Sales Value of the Aircraft, as of the SLV Date specified
in such notice; plus

 

(c)           interest on the amounts specified in the foregoing clause (a) at
the Past-Due Rate from and including the date on which any such amount was due
to the date of payment of such amount; plus

 

(d)           interest on the amount specified in the foregoing clause (b)(1) or
(b)(2), according to Lessor’s election, at the Past-Due Rate from and including
the SLV Date specified in such notice to the date of payment of such amount;
plus

 

(e)           any Make-Whole Amount; plus

 

(f)            all other amounts due pursuant to § 14.1.6.

 

14.1.4                     Liquidated Damages Upon Sale

 

If, pursuant to § 14.1.2 or applicable Law, Lessor has sold the Aircraft, the
Airframe or any Engine, then, in lieu of exercising its rights under § 14.1.3
with respect to the Aircraft, the Airframe or any Engine, Lessor may, if Lessor
so elects, upon giving written notice to Lessee, demand that Lessee to pay to
Lessor, and Lessee shall pay to Lessor, on the date of such sale and in the
manner and in funds of the type specified in § 3.3, as liquidated damages for
loss of a bargain and not as a penalty (in lieu of the Basic Rent payable for
the Aircraft in respect of all periods commencing on or after the date of such
sale), the following amounts:

 

(a)           all unpaid Basic Rent due and payable at any time before the SLV
Date that occurs on or immediately preceding the date of such sale; plus

 

44

--------------------------------------------------------------------------------


 

(b)           an amount equal to the excess, if any, of (1) the Stipulated Loss
Value of the Aircraft, the Airframe or the Engine, as the case may be, computed
as of the SLV Date used in the foregoing clause (a) for the computation of
unpaid Rent, over (2) the net proceeds of such sale (minus all reasonable costs
actually incurred by Lessor and Owner Participant in connection with the sale)
or if such sale is a private sale and is made to Owner Participant or any
Affiliate thereof, the Fair Market Sales Value of the Aircraft, Airframe or
Engine, as the case may be, determined as of the date of such sale; plus

 

(c)           interest on the amounts specified in the foregoing clause (a) at
the Past-Due Rate from and including the date on which any such amount was due
to the date of payment of such amount; plus

 

(d)           interest on the sum of the amounts specified in the foregoing
clause (b) at the Past-Due Rate from and including the date of such sale to the
date of payment of such amounts; plus

 

(e)           any Make-Whole Amount; plus

 

(f)            all other amounts due pursuant to § 14.1.6.

 

14.1.5                     Rescission

 

Lessor may (a) at its option, rescind or terminate this Lease as to the
Aircraft, the Airframe, or any Engine, or any Part thereof, or (b) exercise any
other right or remedy that may be available to it under applicable Law or
proceed by appropriate court action to enforce the terms hereof or to recover
damages for the breach hereof, including Lessee’s agreement to lease the
Aircraft for the Term and to pay Rent.

 

14.1.6                     Other Remedies

 

In addition to the foregoing remedies (but without duplication of amounts
otherwise paid under this § 14), Lessee shall be liable for any and all unpaid
Rent due hereunder before, during, or after (except as otherwise provided
herein) the exercise of any of the foregoing remedies and for all reasonable
attorneys’ fees and other costs and expenses of Lessor and Owner Participant,
including interest on overdue Rent at the rate as herein provided, incurred by
reason of the existence of any Event of Default or the exercise of Lessor’s
remedies with respect thereto, including all costs and expenses incurred in
connection with the return of the Aircraft, the Airframe, any Engine, or any
Part thereof, in accordance with the terms of § 5, or in placing the Aircraft,
Airframe, Engine, or Part in the condition and airworthiness required by § 5. 
Without limiting, and notwithstanding, any other provision of this Lease or any
other Operative Agreement, Lessor shall be entitled to use and apply all or any
portion of the Security Deposit for the purposes, and in the manner, set forth
in Section 3.2.3(b) hereof.

 

45

--------------------------------------------------------------------------------


 

14.2                        Limitations Under CRAF

 

Notwithstanding the provisions of § 14.1, during any period that the Aircraft,
the Airframe, or any Engine is subject to CRAF in accordance with the provisions
of § 7.2.3 and in the possession of the U.S. Government, Lessor shall not, as a
result of any Event of Default, exercise its remedies hereunder in such manner
as to limit Lessee’s control under this Lease (or any Permitted Sublessee’s
control under any Permitted Sublease) of the Aircraft, the Airframe, or such
Engine, unless Lessor gives at least 30 days’ (or such other period as may then
apply under CRAF) written notice of default hereunder by registered or certified
mail to Lessee (and any Permitted Sublessee) with a copy to the Contracting
Officer Representative or Representatives for the Military Airlift Command of
the United States Air Force, most-recently identified by notice from Lessee to
Lessor pursuant § 7.2.3, to whom notices must be given under the contract
governing Lessee’s (or any Permitted Sublessee’s) participation in CRAF with
respect to the Aircraft, the Airframe, or any Engine.

 

14.3                        Right to Perform for Lessee

 

If Lessee (a) fails to make any payment of Rent required to be made by it
hereunder or (b) fails to perform or comply with any of its agreements contained
herein, then, after giving reasonable advance notice (if reasonably practicable
(and Lessee agrees that no more than two day’s advance notice shall be required
in any event)) to Lessee of its intent to do so (with the understanding that, in
certain circumstances, the absence of any advance notice may be reasonable),
Lessor or Owner Participant may (but shall not be obligated to) make such
payment or perform or comply with such agreement, and the amount of such payment
and the amount of the expenses of Lessor or Owner Participant incurred in
connection with such payment or the performance of or compliance with such
agreement (as applicable), together with interest thereon at the Past-Due Rate,
shall be deemed Supplemental Rent, payable by Lessee upon demand by Lessor or
Owner Participant, whichever is entitled thereto.  No such payment, performance
or compliance shall be deemed to waive any Default or otherwise relieve Lessee
of its obligations with respect thereto.

 

14.4                        Determination of Fair Market Rental Value and Fair
Market Sales Value

 

For the purpose of this § 14, the Fair Market Rental Value or the Fair Market
Sales Value of the Aircraft, the Airframe, or any Engine shall be determined on
an “as is, where is” basis and shall take into account customary

 

46

--------------------------------------------------------------------------------


 

brokerage and other out-of-pocket fees and expenses which typically would be
incurred in connection with a re-lease or sale of such an aircraft, airframe, or
engine.  Any such determination shall be made by an Appraiser selected by
Lessor, and the costs and expenses associated therewith shall be borne by
Lessee; provided, that, if Lessor does not obtain possession of the Aircraft
pursuant to this § 14 within a commercially reasonable period, an Appraiser
shall not be appointed, and Fair Market Rental Value and Fair Market Sales Value
for purposes of this § 14 shall be zero.

 

14.5                        Lessor Appointed Attorney-in-Fact

 

Lessee hereby appoints Lessor as the attorney-in-fact of Lessee, with full
authority in the place and stead of Lessee and in the name of Lessee or
otherwise, for the purpose of carrying out the provisions of this and any other
Operative Agreement and taking any action and executing any instrument that
Lessor may deem necessary or advisable to accomplish the purposes hereof;
provided, that Lessor may only take action or execute instruments under this
§ 14.5 after this Lease has been cancelled or terminated because of an Event of
Default.  Lessee hereby declares that the foregoing powers are granted for
valuable consideration, constitute powers granted as security for the
performance of the obligations of Lessee hereunder, are coupled with an
interest, and shall be irrevocable.  Without limiting the generality of the
foregoing or any other rights of Lessor under the Operative Agreements, Lessor
shall (if this Lease has been cancelled or terminated because of an Event of
Default) have the sole and exclusive right and power to (i) settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to or
pertaining to the Aircraft, the Airframe, or any Engine, or this Lease and
(ii) make proof of loss, appear in and prosecute any action arising from any
policy or policies of insurance maintained pursuant to this Lease, and settle,
adjust, or compromise any claims for loss, damage, or destruction under, or take
any other action in respect of, any such policy or policies.

 

14.6                        Remedies Cumulative

 

Nothing contained in this Lease shall be construed to limit in any way any
right, power, remedy, or privilege of Lessor hereunder or under any other
Operative Agreement or now or hereafter existing at law or in equity.  Each and
every right, power, remedy, and privilege hereby given to, or retained by,
Lessor in this Lease shall be in addition to and not in limitation of every
other right, power, remedy, and privilege given under the Operative Agreements
or now or hereafter existing at law or in equity.  Each and every right, power,
remedy, and privilege of Lessor under this Lease and any other Operative
Agreement may be exercised from time to time or simultaneously and as often and
in such order as may be deemed expedient by Lessor.  All such rights, powers,

 

47

--------------------------------------------------------------------------------


 

remedies, and privileges shall be cumulative and not mutually exclusive, and the
exercise of one shall not be deemed a waiver of the right to exercise any other.
Lessee hereby waives to the extent permitted by applicable Law any right which
it may have to require Lessor to choose or elect remedies.

 

15.          LESSEE’S OBLIGATIONS; NO SETOFF, COUNTERCLAIM, ETC.

 

(a)           This Lease is a net lease, and (except as otherwise provided in
the Operative Agreements) it is intended that Lessee shall pay all costs and
expenses of every character, whether foreseen or unforeseen, ordinary or
extraordinary or structural or nonstructural, in connection with the use,
operation, maintenance, repair, and reconstruction of the Airframe and each
Engine.  Lessee’s obligation to pay all Rent payable hereunder and to perform
all its other obligations hereunder shall be absolute and unconditional, and
shall be construed as covenants separate and independent from the agreements or
undertakings of any other Person, including Lessor or Owner Participant, and
shall not be affected by any event or circumstance, including: (1) any setoff,
counterclaim, recoupment, defense, or other right that Lessee may have against
Lessor, Owner Participant, Airframe Manufacturer, Engine Manufacturer, any
Indemnitee, or any other Person for any reason whatsoever; (2) any defect in the
title, airworthiness, condition, design, operation, or fitness for use of, or
any damage to or loss or destruction of, the Aircraft, the Airframe, or any
Engine, or any interruption or cessation in the use or possession thereof by
Lessee for any reason whatsoever; (3) any insolvency, bankruptcy,
reorganization, or similar proceedings by or against Lessee or any other Person;
(4) any restriction, prevention or curtailment of or interference with any use
of the Aircraft, the Airframe, any Engine, or any part thereof; (5) any claim
that Lessee has or might have against any Person; (6) any failure on the part of
Lessor or Owner Participant to perform or comply with any of the terms of this
Lease or any other Operative Agreement, or any breach of any representation or
warranty by Lessor or Owner Participant; (7) any invalidity or unenforceability
or disaffirmance of this Lease or any provision hereof or any of the other
Operative Agreements or any provision thereof, in each case whether against or
by Lessee or otherwise; or (8) any other circumstance, happening, or event
whatsoever, whether or not similar to any of the foregoing.

 

(b)           If for any reason whatsoever this Lease shall be terminated in
whole or in part by operation of law or otherwise except as specifically
provided herein, Lessee nonetheless agrees to pay an amount equal to each Rent
payment at the time such payment would have become due and payable in accordance
with the terms hereof had this Lease not been terminated in whole or in part. 
All Rent payable by Lessee shall be paid without notice or demand

 

48

--------------------------------------------------------------------------------


 

(except as otherwise expressly provided) and without abatement, suspension,
deferment, deduction, diminution, or proration by reason of any circumstance or
occurrence whatsoever.  Lessee hereby waives, to the extent permitted by
applicable law, any and all rights that it may now have or that at any time
hereafter may be conferred upon it, by statute or otherwise, to terminate,
cancel, quit, or surrender this Lease or any part hereof, or to any abatement,
suppression, deferment, diminution, reduction or proration of Rent, except in
accordance with the express terms hereof.  Each payment of Rent made by Lessee
shall be final as to Lessor, Owner Participant and Lessee and, except for any
computational error, Lessee will not seek to recover all or any part of any such
payment of Rent for any reason whatsoever.

 

(c)           All obligations, liabilities, covenants, and undertakings of
Lessee in this Agreement or in any other Operative Agreement shall be performed,
observed, and complied with at Lessee’s sole cost and expense, whether or not so
expressed, unless otherwise expressly provided.

 

(d)           Nothing set forth in this § 15 shall be construed to prohibit
Lessee from separately pursuing any claim that it may have from time to time
against Lessor, Owner Participant or any other Person with respect to any matter
(other than the absolute and unconditional nature of Lessee’s obligations
hereunder to pay Rent, and other than the matters specified in paragraphs
(a) and (b) above).

 

(e)           Nothing set forth in this § 15 shall be construed to require
Lessee to pay for or reimburse any costs or expenses incurred with respect to
the deregistration of the Aircraft prior to or on the Delivery Date.

 

16.          ADDITIONAL RIGHTS AND OBLIGATIONS

 

In addition to the other terms and provisions of this Lease, Lessee and Lessor
shall have the rights and obligations set forth in Annex E (both Parts 1 and 2
thereof), the provisions of which are hereby incorporated by this reference as
if set forth in full herein.

 

17.          MISCELLANEOUS

 

17.1                        Amendments

 

No provision of this Lease may be amended, supplemented, waived, modified,
discharged, terminated, or otherwise varied orally, but only by an

 

49

--------------------------------------------------------------------------------


 

instrument in writing that specifically identifies the provision of this Lease
that it purports to amend, supplement, waive, modify, discharge, terminate, or
otherwise vary and is signed by Lessor and Lessee.  Each such amendment,
supplement, waiver, modification, discharge, termination, or variance shall be
effective only in the specific instance and for the specific purpose for which
it is given.  No provision of this Lease shall be varied or contradicted by oral
communication, course of dealing or performance, or other manner not set forth
in an agreement, document, or instrument in writing and signed by Lessor and
Lessee.

 

17.2                        Severability

 

If any provision hereof shall be held invalid, illegal, or unenforceable in any
respect in any jurisdiction, then, to the extent permitted by Law, (a) all other
provisions hereof shall remain in full force and effect in such jurisdiction,
and (b) such invalidity, illegality, or unenforceability shall not affect the
validity, legality, or enforceability of such provision in any other
jurisdiction.  If, however, any Law pursuant to which such provisions are held
invalid, illegal, or unenforceable may be waived, Lessor and Lessee hereby waive
such Law to the full extent permitted, to the end that this Lease shall be
deemed to be a valid and binding agreement in all respects, enforceable in
accordance with its terms.

 

17.3                        Third-Party Beneficiary

 

This Lease is not intended to provide, and shall not provide, any Person not a
party hereto (other than the Benefitted Persons) with any rights of any nature
whatsoever against either of the parties hereto, and, except as expressly
provided in the Participation Agreement or any other Operative Agreement, no
Person not a party hereto (other than the Benefitted Persons) shall have any
right, power, or privilege in respect of this Lease, or have any benefit or
interest arising out of this Lease. For purposes of this § 17.3, the term
“Benefitted Persons” shall mean Owner Participant, any Permitted Sublessee (but
only to the extent provided in § 4.3), the Persons referred to in § 7.5, and any
Indemnitee or Tax Indemnitee under § 9 of the Participation Agreement.

 

17.4                        Reproduction of Documents

 

This Lease (including all annexes, schedules, and exhibits hereto) and all
agreements, instruments, and documents relating hereto, including (a) consents,
waivers, and modifications that may hereafter be executed, and (b) financial
statements, certificates, and other information previously or hereafter
furnished to any party hereto, may be reproduced by such party by any
photographic, photostatic, microfilm, micro-card, miniature photographic, or
other similar process, and such party may destroy any original documents

 

50

--------------------------------------------------------------------------------


 

so reproduced. Any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
party in the regular course of business), and any enlargement, facsimile, or
further reproduction of such reproduction likewise is admissible in evidence.

 

17.5                        Counterparts

 

This Lease and any amendments, waivers, consents, or supplements hereto may be
executed in any number of counterparts (or upon separate signature pages bound
together into one or more counterparts), each fully-executed set of which when
so executed shall be deemed to be an original, and all of which counterparts,
taken together, shall constitute one and the same instrument. The single
fully-executed original of this Lease marked “Original” on the signature
page hereof is the original for chattel paper purposes, and all other
counterparts are duplicates for chattel paper purposes and are marked
“duplicate” on the signature page hereof. No security interest in this Lease may
be perfected by the possession of any counterpart other than the “Original”.

 

17.6                        Notices

 

Unless otherwise expressly permitted by the terms hereof, all notices, requests,
demands, authorizations, directions, consents, waivers, and other communications
required or permitted to be made, given, furnished, or filed hereunder shall be
made, given, furnished, or filed, and shall become effective, in the manner
prescribed in § 14.7 of the Participation Agreement.

 

17.7                        Governing Law; Jurisdiction and Venue; No Jury Trial

 

(a)          This Lease shall in all respects be governed by the laws of the
State of New York, including all matters of construction, validity, and
performance, without reference to any rules relating to conflicts of laws (other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law);
provided that, all matters in any way relating to, or arising in connection
with, the CTC, the CTC Registrations, or the International Interests of Lessor
relating to the Airframe and the Engines and constituted under and pursuant to
this Lease, shall be construed and interpreted in conformity with the “Official
Commentary on the Convention on International Interests in Mobile Equipment and
the Protocol thereto on Matters Specific to Aircraft Equipment”, Revised Edition
2008, written by Professor Sir Roy Goode and published by the International
Institute for the Unification of Private Law (Unidroit).

 

(b)           Each party hereto hereby irrevocably agrees, accepts, and submits
itself to the non-exclusive jurisdiction of the courts of the State of New York
in the City and County of New York and of the United States for the Southern
District of New York, in connection with any legal action, suit, or proceeding
with respect to any matter relating to or arising out of or in connection with
the Operative Agreements.

 

51

--------------------------------------------------------------------------------


 

(c)           Each party hereto hereby irrevocably consents and agrees to the
service of any and all legal process, summons, notices, and documents of any of
the aforementioned courts in any such suit, action, or proceeding may be made by
delivering copies thereof by registered or certified mail, postage prepaid, at
the address set forth pursuant to § 17.6.  Each party hereto hereby agrees that
service upon it, or any of its agents, in each case in accordance with this
§ 17.7(c), shall constitute valid and effective personal service upon such
party, and each party hereto hereby agrees that the failure of any of its agents
to give any notice of such service to any such party shall not impair or affect
in any way the validity of such service on such party or any judgment rendered
in any action or proceeding based thereon.

 

(d)           Each party hereto hereby irrevocably waives, to the extent
permitted by applicable law, and agrees not to assert, by way of motion, as a
defense, or otherwise, in any legal action or proceeding brought hereunder in
any of the above-named courts, that such action or proceeding is brought in an
inconvenient forum, that venue for the action or proceeding is improper, or that
any Operative Agreement may not be enforced in or by such courts.

 

(e)           Each party hereto hereby waives its right to a jury trial of any
claim or cause of action in any court in any jurisdiction based upon or arising
out of or relating to the Operative Agreements.

 

(f)            Each party hereto irrevocably and unconditionally agrees that
final judgment against it in any of the aforesaid actions, suits, or proceedings
shall be conclusive (subject to permitted appeals) and may be enforced in any
other jurisdiction, within or outside the United States of America, by suit on
the judgment, a certified or exemplified copy of which shall be conclusive
evidence of the fact and amount of its obligations and liabilities.

 

(g)           Each party hereto represents and warrants that it has reviewed
this § 17.7 with its legal counsel, and that it knowingly and voluntarily
accepts and agrees to this § 17.7 following consultation with such legal
counsel.  This § 17.7 is irrevocable and unconditional, and shall apply to all
amendments, supplements, and modifications to the Operative Agreements.

 

52

--------------------------------------------------------------------------------


 

17.8                        No Waiver

 

No failure on the part of Lessor to exercise, and no delay by Lessor in
exercising, any of its rights, powers, remedies, or privileges under this Lease
or provided at Law, in equity or otherwise shall impair, prejudice, or
constitute a waiver of any such right, power, remedy, or privilege or be
construed as a waiver of any breach hereof or default hereunder or as an
acquiescence therein, nor shall any single or partial exercise of any such
right, power, remedy, or privilege preclude any other or further exercise
thereof by Lessor or the exercise of any other right, power, remedy, or
privilege by Lessor. No notice to or demand on Lessee in any case shall, unless
otherwise required under this Lease, entitle Lessee to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of Lessor to any other or further action in any circumstances without
notice or demand.

 

17.9                        Survival

 

The representations, warranties, indemnities, and covenants set forth herein
shall, as to events occurring and circumstances arising or existing at or before
the end of the Term, survive the delivery or return of the Aircraft, the
Transfer of any interest of Owner Participant in this Agreement, the other
Operative Agreements, the Trust Estate, and the Trust Agreement, and the
expiration or other termination of this Lease or any other Operative Agreement,
except to the extent otherwise expressly provided herein or therein.

 

17.10                      Further Assurances

 

(a)           Each party hereto shall execute, acknowledge, and deliver (or
cause to be executed, acknowledged, and delivered) all such further agreements,
instruments, certificates, or other documents, and shall do and cause to be done
such further things, as the other party hereto reasonably requests in connection
with the administration of, or to carry out more effectively the purposes of
this Lease.

 

(b)           Without limiting the foregoing, Lessee shall do or cause to be
done any and all further acts and things which may, in the reasonable judgment
of Lessor, be required under the terms of the CTC (or any other agreement,
treaty, convention, pact or by any practice, custom, or understanding recognized
as having wide application or control involving any jurisdiction in which Lessee
or any Permitted Sublessee may operate the Aircraft or any Engine) to perfect
and preserve Lessor’s interests in and to the Airframe, each Engine and this
Lease, and to establish and protect the rights and remedies created or intended
to be created or provided for in favor of Lessor hereunder and under the other
Operative Documents, including without limitation, promptly and duly executing
and delivering to Lessor such further documents, assurances and consents, and
taking such further action as Lessor may from time to time reasonably request.

 

53

--------------------------------------------------------------------------------


 

17.11                      Entire Agreement

 

This Lease, together with the other Operative Agreements, on and as of the date
hereof constitutes the entire agreement of the parties hereto with respect to
the subject matter hereof and thereof, and all prior understandings or
agreements, whether written or oral, between the parties hereto with respect to
such subject matter are hereby superseded in their entirety.

 

[The rest of this page is intentionally left blank.]

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease Agreement N491HA.

 

 

 

 

WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION,

 

 

not in its individual capacity, except as expressly provided herein, but solely
as trustee under the Trust Agreement, as Lessor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

HAWAIIAN AIRLINES, INC., as Lessee

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

[This is the Original executed counterpart of the Lease for chattel paper
purposes.]

 

[or]

 

[This is a duplicate executed counterpart, and is not the original counterpart,
of the Lease, for chattel paper purposes.]

 

55

--------------------------------------------------------------------------------


 

EXHIBIT A — LEASE SUPPLEMENT

 

LEASE SUPPLEMENT N0.     

 

LEASE N   HA SUPPLEMENT NO.   , dated              , 20   (this “Lease
Supplement”), between WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a
national banking association, not in its individual capacity, but solely as
Owner Trustee under the Trust Agreement N   HA, dated as of               ,
20  , with Owner Participant named therein (such Owner Trustee, in its capacity
as such Owner Trustee being herein called “Lessor”), and HAWAIIAN
AIRLINES, INC., a Delaware corporation, as Lessee (“Lessee”).

 

Lessor and Lessee have heretofore entered into that certain Lease
Agreement N   HA, dated as of             , 20  , relating to one Boeing
Model 717-200 aircraft (herein called the “Lease” and the defined terms therein
being hereinafter used with the same meanings).  The Lease provides for the
execution and delivery of this Lease Supplement for the purpose of leasing the
Airframe and Engines under the Lease as and when delivered by Lessor to Lessee
in accordance with the terms thereof.

 

The Lease relates to the Airframe and Engines described below, and a counterpart
of the Lease to which this Lease Supplement is attached and of which this Lease
Supplement is a part is being filed for recordation on the date hereof with the
FAA as one document.

 

NOW, THEREFORE, in consideration of the premises and other good and sufficient
consideration, Lessor and Lessee hereby agree as follows:

 

1.             [RESERVED]

 

2.             Lessor hereby delivers and leases to Lessee under the Lease and
Lessee hereby accepts and leases from Lessor under the Lease the following
described Boeing Model 717-200 aircraft (the “Aircraft”), which Aircraft as of
the date hereof consists of the following components:

 

(i)            Airframe: One used 717-200 Model (Generic Model 717-200) airframe
bearing U.S. Registration Mark N   HA and manufacturer’s serial no.      , and
that is type-certified by the Aviation Authority to transport (1) at least eight
(8) persons (including crew) or (2) goods in excess of 2750 kilograms (6050
pounds); and

 

(ii)           Engines:  two Rolls-Royce Deutschland Ltd & Co KG Model BR715
A1-30 engines bearing, respectively, manufacturer’s serial nos.       and      
(each of which engines is turbine-powered and has 550 or more rated takeoff
horsepower or the equivalent of such horsepower).

 

1

--------------------------------------------------------------------------------


 

3.             The Delivery Date of the Aircraft is the date of this Lease
Supplement set forth in the opening paragraph hereof, and the location of such
delivery is                      .

 

4.             Lessee hereby confirms its agreement to pay Lessor Rent for the
Aircraft in accordance with Section 3, and the other provisions, of the Lease.

 

5.             Lessee hereby confirms to Lessor that Lessee has duly and
irrevocably accepted the Aircraft under and for all purposes hereof, of the
Lease and of the other Lessee Operative Agreements.

 

6.             All the terms and provisions of this Lease Supplement are hereby
incorporated by reference in the Lease to the same extent as if fully set forth
therein.

 

7.             This Lease Supplement may be executed in any number of
counterparts (or upon separate signature pages bound together into one or more
counterparts), each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

8.             To the extent, if any, that this Lease Supplement constitutes
chattel paper (as such term is defined in the Uniform Commercial Code as in
effect in any applicable jurisdiction), no security interest in this Lease
Supplement may be created through the transfer or possession of any counterpart
other than the original executed counterpart, which shall be identified as the
counterpart indicating it to be the original counterpart of this Lease
Supplement for chattel paper purposes, on the signature page thereof.

 

[Intentionally left blank.  Signature page follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have each caused this Lease Supplement to
be duly executed as of the day and year first above written.

 

 

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,

 

 

not in its individual capacity, except as expressly provided herein, but solely
as trustee under the Trust Agreement, as Lessor

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

HAWAIIAN AIRLINES, INC.,

 

 

Lessee

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

[This is the Original executed counterpart of the Lease Supplement for chattel
paper purposes.]

 

[or]

 

[This is a duplicate executed counterpart, and is not the original counterpart,
of the Lease Supplement, for chattel paper purposes.]

 

--------------------------------------------------------------------------------


 

EXHIBIT B - AIRCRAFT DESCRIPTION

 

AIRCRAFT DESCRIPTION

 

The Aircraft is a Boeing model 717-200 aircraft, consisting of (1) an airframe
bearing FAA registration no. N912ME (to be N491HA) and manufacturer’s serial no.
55175, (2) two Rolls-Royce Deutschland Ltd & Co KG Model BR715 A1-30 engines
(each of which is turbine-powered and has 550 or more rated takeoff horsepower
or its equivalent), bearing manufacturer’s serial nos. 13454 and 13411 and
(3) all appliances, parts, instruments, appurtenances, accessories, furnishings,
and other equipment or property incorporated in such airframe and engines.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C - RETURN ACCEPTANCE SUPPLEMENT

 

RETURN ACCEPTANCE SUPPLEMENT N491HA

 

This Supplement, dated           , 20  , is entered into between Wells Fargo
Bank Northwest, National Association, a national banking association, not in its
individual capacity but solely as Owner Trustee under Trust Agreement N912ME,
dated as of June 28, 2011, with BCC Equipment Leasing Corporation (such Owner
Trustee, in its capacity as trustee, being referred to as “Lessor”), and
Hawaiian Airlines, Inc. (“Lessee”), a Delaware corporation.

 

Lessor and Lessee have entered into Lease Agreement N491HA (the “Lease”), dated
as of June 28, 2011, relating to the Boeing model 717-200  aircraft described
below. Terms defined in the Lease have the same meanings when used in this
Supplement.

 

Lessor and Lessee hereby agree as follows:

 

1.             Lessor and Lessee are executing this Return Acceptance Supplement
to confirm that, on the date hereof, Lessee returned the following Airframe and
Engines to Lessor:

 

Airframe:  U.S. registration no. N491HA; manufacturer’s serial no. 55175; and

 

Engines:  two Rolls-Royce Deutschland Ltd & Co KG engines, bearing
manufacturer’s serial nos. 13454 and 13411.

 

2.             This Return Acceptance Supplement is being delivered in
                     .

 

3.             Lessor and Lessee agree that the return of the Aircraft complies
with § 5 and Annex B of the Lease, except as set forth below:

 

4.             Lessor and Lessee agree that the Lease is terminated, except for
the provisions thereof that expressly survive termination.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Return Acceptance
Supplement N491HA.

 

 

 

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual
capacity, except as expressly provided herein, but solely as trustee under the
Trust Agreement, as Lessor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

HAWAIIAN AIRLINES, INC., as Lessee

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

C-2

--------------------------------------------------------------------------------


 

SCHEDULE 1-PART A

 

[**]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1-PART B

 

CTC REGISTRATIONS

 

1.             International Interest in respect of the lease of the Airframe
from Lessor to Lessee under the Lease.

 

2.             International Interest in respect of the lease of the Engine
bearing manufacturer’s serial number 13454 from Lessor to Lessee under the
Lease.

 

3.             International Interest in respect of the lease of the Engine
bearing manufacturer’s serial number 13411 from Lessor to Lessee under the
Lease.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

[**]

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

[**]

 

--------------------------------------------------------------------------------


 

SCHEDULE 4-PART A

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

SCHEDULE 4-PART B

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

[**]

 

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

[**]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

PLACARDS

 

Owned by and Leased from
Wells Fargo Bank Northwest, National Association,
as trustee

 

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

[**]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

PART 1

 

DEFINITIONS

 

GENERAL PROVISIONS

 

(a)           In each Operative Agreement, unless otherwise expressly provided,
a reference to:

 

(1)           each of “Lessee”, “Lessor”, “Owner Trustee”, “Owner Participant”,
and any other Person includes any successor in interest to it and any permitted
transferee, permitted purchaser, or permitted assignee of it;

 

(2)           any agreement or other document (including any annex, schedule, or
exhibit thereto, or any other part thereof) includes that agreement or other
document as amended, supplemented, or otherwise modified from time to time in
accordance with its terms and in accordance with the Operative Agreements, and
any agreement or other document entered into in substitution or replacement
therefor;

 

(3)           any provision of any Law includes any such provision as amended,
modified, supplemented, substituted, reissued, or reenacted before the Delivery
Date, and thereafter from time to time;

 

(4)           “Agreement”, “this Agreement”, “hereby”, “herein”, “hereto”,
“hereof”, “hereunder”, and words of similar import, when used in any Operative
Agreement, refer to such Operative Agreement as a whole and not to any
particular provision of such Operative Agreement;

 

(5)           “including”, “include”, and terms or phrases of similar import
means “including etc., without limitation”; and

 

(6)           a reference to a “section” or “§”, an “Exhibit”, an “Annex”, or a
“Schedule” in any Operative Agreement, or in any annex thereto, is a reference
to a section of, or an exhibit, an annex, or a schedule to, such Operative
Agreement or such annex, respectively.

 

(b)           Each exhibit, annex, and schedule to each Operative Agreement is
incorporated in, and is a part of, such Operative Agreement.

 

--------------------------------------------------------------------------------


 

(c)           Unless otherwise defined or specified in any Operative Agreement,
all accounting terms therein shall be construed and all accounting
determinations thereunder shall be made in accordance with GAAP.

 

(d)           Headings used in any Operative Agreement are for convenience only,
and shall not in any way affect the construction of, or be taken into
consideration in interpreting, such Operative Agreement.

 

(e)           Unless otherwise indicated, references in this Lease to Articles,
Chapters and the Preamble of the CTC are references to the English language
version of the Consolidated Text and any reference herein to a provision of the
Consolidated Text is a reference to the English language version of the
provision of the Convention or the Aircraft Protocol from which it is derived,
the Convention and the Aircraft Protocol being read and interpreted together as
a single instrument as required by Article 6(1) of the Convention.

 

(f)            CTC-related provisions of any Operative Agreement will prevail in
the case of a conflict with non-CTC-related provisions.

 

DEFINED TERMS

 

Actual Knowledge: (a) as it applies to Owner Trustee, actual knowledge of a
Responsible Officer in the Corporate Trust Department, and (b) as it applies to
Owner Participant or Lessee, actual knowledge of a Vice President or more-senior
officer of Owner Participant or Lessee (respectively), or any Responsible
Officer of Owner Participant or Lessee (respectively); provided, that each of
Lessee, Owner Participant, and Owner Trustee shall be deemed to have “Actual
Knowledge” of any matter as to which it has received notice from Lessee, Owner
Participant, or Owner Trustee, given pursuant to § 14.7 of the Participation
Agreement.

 

Additional Insured: defined in § D of Annex D to the Lease.

 

Affiliate of any Person: any other Person directly or indirectly controlling,
controlled by, or under common control with such Person.  For purposes of this
definition, “control” means the power, directly or indirectly, to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract, or otherwise, and
“controlling”, “controlled by”, and “under common control with” have correlative
meanings.

 

After-Tax Basis: a basis such that any payment to be received or receivable by
any Person is supplemented by a further payment to that Person so that the sum
of the two payments, after deducting all Taxes (taking into account any related
deduction, credit, reduction in income or other Tax benefit recognized and
actually utilized by such Person or any of its Affiliates in reducing its
Taxes), is equal to the payment due to such Person.

 

2

--------------------------------------------------------------------------------


 

Aircraft: the Airframe and the two Engines.

 

Aircraft Description Exhibit: Exhibit B to the Lease.

 

Aircraft Documents: all technical data, manuals, and log books, and all
inspection, modification, and overhaul records and other service, repair,
maintenance, and technical records that are required by the FAA, the Lease or
the Maintenance Program to be maintained with respect to the Aircraft, Airframe,
Engines, or Parts, or that are of a type required to be delivered by Lessee upon
return of the Aircraft, Airframe, or Engines under § 5 of the Lease; and such
term shall include all additions, renewals, revisions, and replacements of any
such materials from time to time made, or required to be made, in accordance
with the Lease, the Maintenance Program, or such FAA regulations, in each case
in whatever form and by whatever means or medium (including microfiche,
microfilm, paper, or computer disk or other electronic medium) such materials
are maintained or retained by or on behalf of Lessee (provided, that all such
materials shall be maintained in the English language), and shall include all
Returnable Documents.

 

Aircraft Protocol: the Protocol to the Convention on International Interests in
Mobile Equipment on Matters Specific to Aircraft Equipment which was adopted on
November 16, 2001 at a diplomatic conference held in Cape Town, South Africa (as
amended, supplemented or modified from time to time) and from and after the
effective date of the Convention in the relevant Contracting State shall mean
when referring to the Aircraft Protocol with respect to such Contracting State,
the Aircraft Protocol, as in effect in such Contracting State unless otherwise
indicated.

 

Airframe: (1) the aircraft (excluding Engines or engines from time to time
installed thereon) manufactured by Airframe Manufacturer and identified by
Airframe Manufacturer’s model number, United States registration number, and
Airframe Manufacturer’s serial number set forth in the Aircraft Description
Exhibit, or (2) any Replacement Airframe, including in either case any and all
Parts incorporated or installed in or attached or appurtenant to such airframe,
and any and all Parts removed from such airframe, unless title to such Parts
does not vest in Lessor in accordance with § 8.1 and Annex C of the Lease.  Upon
substitution of a Replacement Airframe under and in accordance with the Lease,
such Replacement Airframe shall become subject to the Lease and shall be the
“Airframe” for all purposes of the Operative Agreements, and the replaced
Airframe shall cease to be subject to the Lease and shall cease to be the
“Airframe”.

 

3

--------------------------------------------------------------------------------


 

Airframe Manufacturer: the Boeing Company.

 

Applicable Hawaii Tax Law: Act 105, Session Laws of Hawaii 2011, Relating to
Taxation.

 

Appraiser: a firm of independent aircraft appraisers internationally recognized
as having experience and expertise in appraising large commercial jet passenger
aircraft.

 

APU: the auxiliary power unit installed on the Aircraft on the Delivery Date,
whether or not installed on the Aircraft from time to time thereafter, unless
title to such auxiliary power unit shall not be vested in Lessor in accordance
with § 8.1 of the Lease, and any replacement or substituted auxiliary power unit
installed on the Aircraft in accordance with the Lease as to which title is
required to be vested in Lessor in accordance with § 8.1 of the Lease.

 

APUHSA: any applicable fleet hour, fleet support, or related agreement of the
Lessee in connection with the APU, or any successor agreement, each as approved
by the Lessor.

 

Associated Rights: is defined in the CTC.

 

Aviation Authority: the FAA.

 

Bankruptcy Code: the United States Bankruptcy Code, 11 U.S.C. § 101 et seq.

 

Basic Rent: the rent payable for the Aircraft pursuant to § 3.2.1 of the Lease.

 

Business Day: any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized or required by law to close in New York, NY,
Honolulu, Hawaii, Salt Lake City, UT, or Seattle, WA (solely with respect to a
payment by Owner Participant).

 

Cash Equivalents: the following securities (which shall mature within 90 days of
the date of purchase thereof): (1) direct obligations of the U.S. Government;
(2) obligations fully guaranteed by the U.S. Government; (3) certificates of
deposit issued by, or bankers’ acceptances of, or time deposits or a deposit
account with, WFB or any bank, trust company, or national banking association
incorporated or doing business under the laws of the United States or any state
thereof having a combined capital and surplus and retained earnings of at least
$1 billion and having a rating of “A” or better from Fitch Ratings, Ltd.; or
(4) commercial paper of any issuer doing business under

 

4

--------------------------------------------------------------------------------


 

the laws of the United States or one of the states thereof and in each case
having a rating assigned to such commercial paper by Standard & Poor’s or
Moody’s equal to or higher than A1 or P1, respectively.

 

Citizen of the United States: defined in § 40102(a)(15) of the Transportation
Code and in the FARs.

 

Closing: the closing of the transactions contemplated by the Participation
Agreement on the Delivery Date.

 

Code: the Internal Revenue Code of 1986.

 

Consolidated Text: the Consolidated Text of the CTC which was adopted on
November 16, 2001 at a diplomatic conference held in Cape Town, South Africa (as
amended, supplemented or modified from time to time).

 

Convention: the Convention on International Interests in Mobile Equipment which
was adopted on November 16, 2001 at a diplomatic conference held in Cape Town,
South Africa (as amended, supplemented or modified from time to time) and from
and after the effective date of the Convention in the relevant Contracting State
shall mean when referring to the Convention with respect to such Contracting
State, the Convention, as in effect in such Contracting State unless otherwise
indicate.

 

Contracting State: a country that has ratified, accepted, approved or acceded to
the CTC in accordance with its terms and any denunciation by such Contracting
State of the CTC which in accordance with the terms of the CTC has not yet taken
effect.

 

CTC: the Convention and the Aircraft Protocol together and, from and after the
effective date of the CTC in the relevant Contracting State, shall mean when
referring to the CTC with respect to such Contracting State, the CTC, as in
effect in such Contracting State unless otherwise indicated.

 

CTC Registrations: the registrations set forth in Schedule 1 - Part B to the
Lease.

 

Corporate Trust Department or Trust Office: Owner Trustee’s principal corporate
trust office, located from time to time at Owner Trustee’s address for notices
under the Participation Agreement, or such other office at which Owner Trustee’s
corporate trust business shall be administered and which Owner Trustee specifies
by notice in writing to Lessee and Owner Participant.

 

CRAF: the Civil Reserve Air Fleet Program established pursuant to 10 U.S.C.
§ 9511 - 13, or any similar substitute program.

 

5

--------------------------------------------------------------------------------


 

Debt: any liability for borrowed money, or any liability for the payment of
money in connection with any letter of credit transaction, or any other
liabilities evidenced or to be evidenced by bonds, debentures, notes, or other
similar instruments.

 

Default: any condition, circumstance, act, or event that, with the giving of
notice or the lapse of time, or both, would constitute an Event of Default.

 

Delivery Date: defined in Schedule 1 — Part A to the Lease, such date being the
date, which shall be a Business Day, when the Aircraft is delivered to and
accepted by Lessee under the Lease and when the Closing occurs.

 

Delivery Deadline: 5:00 p.m., local time at the Delivery Location, on the date
that is the last day of the second month following the month of the Scheduled
Delivery Date.

 

Delivery Location: defined in Schedule 1 — Part A to the Lease.

 

Document Date: defined in Schedule 1 — Part A to the Lease.

 

Dollars, United States Dollars, or $: the lawful currency of the United States.

 

Engine: (1) each of the engines manufactured by Engine Manufacturer and
identified by Engine Manufacturer’s model number and Engine Manufacturer’s
serial number in the Aircraft Description Exhibit and originally installed on
the Airframe on delivery thereof pursuant to the Lease, or (2) any Replacement
Engine, in any case whether or not from time to time installed on the Airframe
or installed on any other airframe or aircraft, including (for both clauses (1)
and (2)) any and all Parts incorporated or installed in or attached or
appurtenant to such engine, and any and all Parts removed from such engine,
unless title to such Parts does not vest in Lessor in accordance with § 8.1 and
Annex C of the Lease.  Upon substitution of a Replacement Engine under and in
accordance with the Lease, such Replacement Engine shall become subject to the
Lease and shall be an “Engine” for all purposes of the Operative Agreements, and
the replaced Engine shall cease to be subject to the Lease and shall cease to be
an “Engine”.

 

Engine Manufacturer: Rolls-Royce Deutschland Ltd. and Co. KG.

 

ERISA: the Employee Retirement Income Security Act of 1974.

 

Event of Default: any one or more of the conditions, circumstances, acts, or
events set forth in § 13 of the Lease.

 

6

--------------------------------------------------------------------------------


 

Event of Loss with respect to the Aircraft, the Airframe, or any Engine: any of
the following circumstances, conditions, or events with respect to such
property, for any reason whatsoever:

 

(1)           the destruction of such property, damage to such property beyond
practical or economic repair, or rendition of such property permanently unfit
for normal use by Lessee;

 

(2)           the actual or constructive total loss of such property, or any
damage to such property, or requisition of title or use of such property, which
results in an insurance settlement with respect to such property on the basis of
a total loss or constructive or compromised total loss;

 

(3)           any loss of such property or loss of use of such property that
continues until the earlier of (aa) the last day of the Term, and (bb) the date
that is 90 days after the commencement of such loss, as a consequence of any
theft, hijacking, or disappearance of such property;

 

(4)           any taking of title to such property by any Government Entity or
purported Government Entity (whether by seizure, condemnation, confiscation,
requisition, or otherwise);

 

(5)           any seizure, condemnation, confiscation, taking, or requisition of
use of such property that continues until the earliest of (aa) the last day of
the Term, (bb) the date upon which the Aircraft is modified, altered, or adapted
in such a manner as would render conversion of such property for use in normal
commercial passenger service impractical or uneconomical, (cc) the date on which
the restrictions set forth in § 7.1.5 are violated (because such property is
operated or located in any area excluded from coverage by any insurance policy
or indemnity required to be maintained in respect of such property), or (dd) the
date that is 90 days following the commencement of such loss of use (unless such
loss of use results from action by the U.S. Government, in which case this
clause (dd) shall not apply to such loss of use;

 

(6)           as a result of any law, rule, regulation, order, or other action
by the Aviation Authority or by any Government Entity otherwise having
jurisdiction over the operation or use of the Aircraft, the use of such property
in the normal course of Lessee’s business of passenger air transportation is
prohibited for a period expiring on the earlier to occur of (aa) the last day of
the Term, and (bb) the date that is 180 days following commencement of such
prohibition, unless, before the expiration of such 180-day period, Lessee
undertakes and is diligently

 

7

--------------------------------------------------------------------------------


 

carrying forward such steps as are necessary or desirable to permit the normal
use of such property by Lessee, then the date that is 360 days following
commencement of such prohibition; and

 

(7)          the basing of the Aircraft, while under requisition for use by any
Government Entity, in any area excluded from coverage by any required insurance
policy (unless the required U.S. governmental indemnity in lieu of such
insurance, provided for in § 10.3 of the Lease, is in place).

 

The date of such Event of Loss shall be the date of such loss, damage, insurance
settlement, seizure, condemnation, confiscation, taking or requisition of title
or use, or prohibition, except that for purposes of clauses (3), (5), and
(6) above, no Event of Loss shall be deemed to have occurred until the date of
expiration of the applicable period referred to therein.

 

Exchange Act:  the Securities Exchange Act of 1934, as amended and supplemented
from time to time.

 

Expenses: any and all liabilities, obligations, losses, damages, settlements,
penalties, claims (including claims or liabilities based or asserted upon
(a) negligence, (b) strict or absolute liability, (c) liability in tort,
(d) infringement of patent, trademark, or other property or other right, and
(e) liabilities arising out of violation of any Law), actions, suits, costs,
expenses, and disbursements (including reasonable fees and disbursements of
legal counsel, accountants, appraisers, inspectors, or other professionals, and
costs of investigation), including all such costs, expenses, and disbursements
incurred by any person in asserting, or in defending any claims arising out of
its assertion of, any rights it may have under, or its cooperation in connection
with any Expenses indemnified pursuant to, § 9 of the Participation Agreement;
provided, however, that Expenses shall not include any costs or expenses with
respect to the deregistration of the Aircraft incurred on or prior to the
Delivery Date.

 

FAA: the Federal Aviation Administration of the United States, or any Government
Entity succeeding to the functions of such Federal Aviation Administration.

 

FAA Counsel: McAfee & Taft. P.C.

 

FAA-Filed Documents: the Lease, the Lease Supplement No. 1, the Trust Agreement,
an application for registration of the Aircraft with the FAA in Owner Trustee’s
name, and the related affidavits of U.S. citizenship.

 

8

--------------------------------------------------------------------------------


 

FARs: the Federal Aviation Regulations issued or promulgated pursuant to the
Transportation Code from time to time.

 

Fair Market Rental Value: the fair market rental value in Dollars for the
Aircraft that would apply in an arm’s-length transaction between an informed and
willing lessee under no compulsion to lease, and an informed and willing lessor
under no compulsion to lease, for the applicable period, assuming that (1) rent
would be paid monthly, in advance, and (2) the Aircraft would be leased during
any such applicable period on the same terms and conditions (except for Basic
Rent amount) as during the Term.

 

Fair Market Sales Value: the fair market sales value in Dollars for the Aircraft
that would apply in an arm’s-length all cash transaction between an informed and
willing buyer under no compulsion to buy, and an informed and willing seller
under no compulsion to sell, in a transaction that would close on or about the
relevant time of determination.

 

Financing Statements: UCC-1 financing statements covering the Aircraft, as a
precautionary matter, by Lessee, as lessee, showing Owner Trustee as lessor, for
filing in Delaware, and each other jurisdiction where (in Owner Trustee’s
opinion) filing is reasonably desirable.

 

First Installment: defined in Section 3.2.3 of the Lease.

 

Force Majeure:  any delay or nonperformance due to or arising out of acts of God
or public enemy, civil war, insurrection or riot, fire, flood, explosion,
earthquake, accident, epidemic, quarantine restriction, any act of government,
governmental priority, allocation, regulation or order affecting, directly or
indirectly, the Aircraft, Lessor, Owner Participant or any other Person, or any
materials or facilities, strike or labor dispute causing cessation, slowdown or
interruption of work, inability after due and timely diligence to procure
equipment, data or materials from suppliers in a timely manner, or any other
cause to the extent that such cause is beyond the control of Lessor or Owner
Participant whether above mentioned or not and whether or not similar to the
foregoing

 

GAAP: generally accepted accounting principles as set forth in the statements of
financial accounting standards issued by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants, as varied by
any applicable financial accounting rules or regulations issued by the SEC, and
applied on a basis consistent with prior periods except as disclosed in the
pertinent Person’s financial statements.

 

9

--------------------------------------------------------------------------------


 

Government Entity: (1) any federal, state, provincial, or similar government,
and any body, board, department, commission, court, tribunal, authority, agency,
or other instrumentality of any such government or otherwise exercising any
executive, legislative, judicial, administrative, or regulatory functions of
such government, or (2) any other government entity (including, without
limitation, the Supervisory Authority and the Registrar, as defined in
Article 1(yy) and Article 1(qq), respectively, of the CTC) having jurisdiction
over any matter contemplated by the Operative Agreements or relating to the
observance or performance of the obligations of any of the parties to the
Operative Agreements.

 

Holdings: Hawaiian Holdings, Inc.

 

Indemnitee: (1) WFB and Owner Trustee; (2) each separate or additional trustee
appointed pursuant to the Trust Agreement; (3) Owner Participant; (4) the Trust
Estate; (5) each Affiliate of the Persons described in clauses (1), (2), and
(3), (6) the directors, officers, employees, and agents of each of the Persons
described in clauses (1) through (3) and in clause (5); and (7) the successors
and permitted assigns of the Persons described in clauses (1) through (3), and
in clauses (5) and (6).  If any Indemnitee is Airframe Manufacturer or Engine
Manufacturer, such Person shall be an Indemnitee only in its capacity as Owner
Participant.

 

Inspection Location:  any place as the parties shall agree.

 

International Interest: is defined in the Convention.

 

International Registry: the international registration facilities established
for the purposes of and pursuant to the CTC by Aviareto in Dublin, Ireland.

 

International Registry Regulations: the regulations issued pursuant to
Article 17(2) of the Convention and Article XVIII of the Aircraft Protocol.

 

Law: (1) any constitution, statute, law, decree, regulation, order, rule, or
directive of any Government Entity, (2) any multinational or international
treaties, conventions or accords to which any Government Entity is signatory or
party (including, without limitation, the CTC and all International Registry
Regulations), and (3) any judicial or administrative interpretation or
application of, or decision under, any of the foregoing.

 

Lease or Lease Agreement: Lease Agreement N491HA, dated as of the Document Date,
between Owner Trustee and Lessee.

 

Lease Supplement:  a supplement to the Lease, in the form of Exhibit A to the
Lease.

 

10

--------------------------------------------------------------------------------


 

Lease Supplement No. 1:  the initial Lease Supplement, dated the Delivery Date.

 

Lessee: Hawaiian Airlines, Inc., a Delaware corporation.

 

Lessee Operative Agreements: the Participation Agreement, the Lease, the Lease
Supplement No. 1, and each other agreement between Lessee and any other party to
the Participation Agreement, relating to the Transactions, delivered on the
Delivery Date or otherwise designated by Lessee and such other party as a
“Lessee Operative Agreement”.

 

Lessor: Owner Trustee in its capacity as lessor under the Lease.

 

Lessor Lien: with respect to any Person, on any property (including the Trust
Estate, the Aircraft, Airframe, Engines, Parts, or Aircraft Documents) or any
payments, any Lien on such property or payments that results from (1) claims
against such Person (if such Person is a trustee, whether in its individual
capacity or in its capacity as a trustee) not related to any of the
Transactions, (2) acts or omissions of such Person (if such Person is a trustee,
whether in its individual capacity or in its capacity as a trustee) in violation
of its obligations under any of the terms of the Operative Agreements, or not
related to the Transactions, (3) Taxes against such Person (if such Person is a
trustee, whether in its individual capacity or in its capacity as a trustee) or
any of its Affiliates that Lessee is not required to indemnify under the
Participation Agreement or any other Operative Agreement, or (4) from claims
against such Person arising out of its transfer of all or part of its interest
in the Aircraft, the Trust Estate, or the Operative Agreements, other than a
Transfer required by the terms of the Operative Agreements or occurring pursuant
to the exercise of remedies set forth in § 14 of the Lease.

 

LIBOR: a rate per annum (calculated on the basis of a 360-day year and actual
days elapsed) equal to the offered rate quoted for Dollars on Telerate Page 3750
as of 11:00 a.m. (London time), on the day two London Business Days prior to the
determination date, for a 180-day period.

 

Lien: any mortgage, pledge, lien, charge, claim, encumbrance, lease, or security
interest affecting the title to or any interest in property, including without
limitation any International Interest or Associated Right.

 

Maintenance Program: defined in Annex C to the Lease.

 

Maintenance Reserves:  defined in Section F of Annex C to the Lease.

 

Make-Whole Amount: an amount equal to the greater of (a) zero and (b) (1) the
present value, discounted on a semiannually compounded basis

 

11

--------------------------------------------------------------------------------


 

utilizing an interest factor equal to the Reinvestment Yield, of the principal
payments (including the payment at final maturity), and the interest payments,
shown in the notional debt amortization set forth on Schedule 5 to the Lease,
from the respective dates on which, but for the occurrence of the event or
circumstance (as provided for in the Lease) giving rise to the requirement to
calculate a Make-Whole Amount, such notional principal payments and interest
payments would have been payable pursuant to such Schedule 5 to the Lease, minus
(2) the notional debt balance (as shown on such Schedule 5 to the Lease and
determined as of the date specified in the applicable provisions of the Lease,
and in any event determined as of the same date as the amount described in the
foregoing clause (1)) plus accrued but unpaid interest thereon.  For purposes of
this definition, “Reinvestment Yield” shall mean the sum of one-half of one
percent (.50%) plus the arithmetic mean of the two most recent weekly average
yields to maturity for actively traded marketable U.S. Treasury fixed interest
rate securities (adjusted to constant maturities equal to the remaining weighted
average life to maturity of such notional debt, and determined as of the same
date as the amounts described in the foregoing clauses (1) and (2)), as
published by the Federal Reserve Board in its Statistical Release H.15(519) or
any successor publication for the two calendar weeks ending on the Saturday next
preceding such date or, if such average is not published for such period, of
such reasonably comparable index as may be designated in good faith by Lessor. 
If no possible maturity exactly corresponds to such weighted average life to
maturity, yields for the two most closely corresponding published maturities
shall be calculated pursuant to the immediately preceding sentence and the
Reinvestment Yield shall be interpolated from such yields on a straight-line
basis, rounding each of such relevant periods to the nearest month.

 

Materially Adverse Change with respect to any Person: any event, condition, or
circumstance that materially adversely affects (i) such Person’s business,
business prospects or consolidated financial condition, or (ii) such Person’s
ability to observe and perform its obligations, liabilities, and agreements
under the Operative Agreements; provided that, with respect to Lessee, and
solely for purposes of any determination under § 5.1.10 of the Participation
Agreement, (x) the elements described in the preceding clause (i) shall not be
considered applicable, and (y) there shall be excluded from the operation and
effect of the preceding clause (ii) any material adverse change in the national
regulatory regime covering the operations of U.S. Air Carriers, generally, and
any material adverse change in the financial condition or business prospects of
the United States airline industry generally.

 

Minimum Liability Insurance Amount: defined in Schedule 1 — Part A to the Lease.

 

12

--------------------------------------------------------------------------------


 

Moody’s: Moody’s Investors Service, Inc. and its successors and assigns, and, if
Moody’s Investors Service, Inc. and its successors and assigns no longer issues
securities ratings, the term “Moody’s” shall include at the option of the
Lessee, any other Person that issues internationally accepted securities ratings
designated by the Lessee in a written notice to the Owner Participant and
reasonably acceptable to the Owner Participant, and, upon the inclusion in this
definition of such other Person, each reference in the Operative Documents to a
rating issued by Moody’s shall be deemed automatically replaced with a reference
to the comparable rating issued by such Person.

 

MPD: the Airframe Manufacturer’s Maintenance Planning Document for the Aircraft.

 

Net Worth for any Person: the excess of its total tangible assets over its total
liabilities.

 

Non-U.S. Person: any Person, other than a United States person as defined in
Code § 7701(a)(30).

 

Officer’s Certificate of any party to the Participation Agreement: a certificate
signed by the Chairman, the President, any Vice President (including those with
varying ranks such as Executive, Senior, Assistant, or Staff Vice President),
the Treasurer, or the Secretary of such party.

 

Operative Agreements: the Participation Agreement, the Trust Agreement, the
Lease, the Lease Supplement No. 1 and each other Lessee Operative Agreement.

 

Owner Participant: BCC Equipment Leasing Corporation and its permitted
transferees; except that, after an Owner Participant Transfers its interest to a
successor Owner Participant, such transferor shall not be an “Owner
Participant”.

 

Owner Participant Agreements: the Participation Agreement, the Trust Agreement,
and each other agreement between Owner Participant and any other party to the
Participation Agreement relating to the Transactions, delivered on the Delivery
Date or otherwise designated by Owner Participant and such other party as an
“Owner Participant Agreement”.

 

Owner Trustee: Wells Fargo Bank Northwest, National Association, a national
banking association, not in its individual capacity, except as expressly
provided in any Operative Agreement, but solely as Owner Trustee under the Trust
Agreement.

 

13

--------------------------------------------------------------------------------


 

Owner Trustee Agreements: the Participation Agreement, the Lease, the Lease
Supplement No. 1, the Trust Agreement, and each other agreement between Owner
Trustee and any other party to the Participation Agreement, relating to the
Transactions, delivered on the Delivery Date or otherwise designated by Owner
Trustee and such other party as an “Owner Trustee Agreement”.

 

Participation Agreement: Participation Agreement N491HA, dated as of the
Document Date, among Lessee, Owner Participant, Owner Trustee.

 

Parts: all appliances, parts, components, instruments, appurtenances,
accessories, furnishings, seats, and other equipment of whatever nature
(including avionics and the APU, but excluding Engines or engines) from time to
time installed or incorporated in or attached or appurtenant to the Airframe or
any Engine, and as such term may be further defined in Annex C to the Lease.

 

Past-Due Rate: defined in Schedule 1 — Part A to the Lease.

 

Payment Date: defined in Schedule 1 — Part A to the Lease.

 

Payment Period: each of the periods during any two consecutive Payment Dates, in
each case beginning on a Payment Date, the first such period commencing on and
including the Delivery Date.

 

Permitted Air Carrier: any Permitted Foreign Air Carrier or U.S. Air Carrier.

 

Permitted Country: any country listed on Schedule 6 to the Lease or otherwise
agreed to in writing by Lessor, Owner Participant and Lessee, as provided for on
such Schedule 6, except any such country that, when the pertinent sublease or
other transfer begins, (1) does not maintain normal diplomatic relations with
the United States, or (2) is involved in civil or internal war or military
conflict, or (3) is involved in external war or military conflict that involves,
or materially threatens, domestic military operations or such country’s civil
order, or (4) is a country with which it would constitute a breach of Law for
Lessor or Owner Participant to engage directly or indirectly in business.

 

Permitted Foreign Air Carrier: any air carrier that (1) is domiciled and has its
principal executive offices in, and a substantial part of its commercial
operations in, a Permitted Country, (2) possesses all licenses, approvals, and
other authorizations necessary to conduct commercial airline operations and to
operate the Aircraft under the applicable Laws of such Permitted Country and
each other country or territory having any jurisdiction over or with respect to

 

14

--------------------------------------------------------------------------------


 

its business or operations and in which the Aircraft will be operated, and
(3) at the time that the sublease or other pertinent Transfer is entered into,
has not declared or effected, or announced its intention to declare or effect,
any suspension or moratorium of payments or the performance of other material
obligations, or otherwise materially delayed or failed to make or perform any
payment or other material obligation, in the conduct of its business, and is not
subject (as debtor) to any bankruptcy, insolvency, liquidation, reorganization,
dissolution, or similar proceeding, and does not have substantially all of its
property in the possession of any liquidator, trustee, receiver, or similar
Person.

 

Permitted Institution: (a) any bank, trust company, insurance company, financial
institution, or any other corporation, limited liability company or other
legally cognizable entity, in each case with a combined capital and surplus or
Net Worth of at least $50,000,000, or (b) any Affiliate of any Person described
in clause (a) in respect of which such person has provided a written guarantee
of the obligations assumed by such Affiliate under the Owner Participant
Agreements in form and substance reasonably satisfactory to Lessee and Lessor,
or (c) any trustee or other disclosed agent acting on behalf of any Person
described in clause (a) or (b); provided that “Permitted Institution” shall not,
without Lessee’s consent, include any person who, at the time of the subject
such transaction, is (1) a commercial air carrier with flight operations that
directly compete with the then-existing commercial air carrier flight operations
of Lessee, or (2) is an Affiliate of a person described in the foregoing clause
(1), or (3) a party then adverse to Lessee or an Affiliate of Lessee in any
material litigation, arbitration or other similar proceeding, or (4) is an
Affiliate of a person described in the foregoing clause (3) if, but only if, the
Net Worth of such adverse party constitutes more than half of the aggregate Net
Worth of all Persons within such adverse party’s group of Affiliates.

 

Permitted Lien: any Lien described in clauses (a) through (h) of § 6 of the
Lease.

 

Permitted Manufacturer: Airframe Manufacturer, Engine Manufacturer, or any
wholly-owned subsidiary of any of the foregoing; provided, that such Person, at
the time that the sublease or other pertinent Transfer is entered into, has not
declared or effected, or announced its intention to declare or effect, any
suspension or moratorium of payments or the performance of other material
obligations, or otherwise materially delayed or failed to make or perform any
payment or other material obligation, in the conduct of its business, and is not
subject (as debtor) to any bankruptcy, insolvency, liquidation, reorganization,
dissolution, or similar proceeding, and does not have substantially all of its
property in the possession of any liquidator, trustee, receiver, or similar
Person.

 

15

--------------------------------------------------------------------------------


 

Permitted Sublease: a sublease or sub-sublease permitted under § 7.2.7 of the
Lease.

 

Permitted Sublessee: any Permitted Air Carrier or Permitted Manufacturer
eligible to be the sublessee under a Permitted Sublease, as determined in
accordance with § 7.2.7 of the Lease.

 

Person or person: an individual, firm, partnership, joint venture, trust,
trustee, Government Entity, organization, association, corporation, limited
liability company, government agency, committee, department, authority, and
other body, corporate or incorporate, whether having distinct legal status or
not, or any member of any of the same.

 

Plan: any employee benefit plan within the meaning of ERISA § 3(3), or any plan
within the meaning of Code § 4975(e)(1).

 

Prime Rate: the prime, base, or equivalent rate as from time to time announced
by JPMorgan Chase, National Association (or its successor).

 

Prospective International Interest: is defined in the Convention.

 

PUE: a “professional user entity” as defined in the International Registry
Regulations.

 

Related Lease: each other lease agreement (if any) between the Lessee and Owner
Participant (or an Affiliate thereof), or a trustee acting on its or its
Affiliate’s behalf, and each covering a Boeing 717-200 aircraft, if but only if,
at the time that the Event of Default first existed that made the existence of
this term relevant, the lessor or owner participant under that lease agreement
is the Owner Participant (or an Affiliate thereof).

 

Removable Parts: defined in § D of Annex C to the Lease.

 

Rent: Basic Rent and Supplemental Rent.

 

Reorganization: defined in § 7.1.9 of the Participation Agreement.

 

Replacement Airframe: an airframe substituted for the Airframe pursuant to § 9
of the Lease.

 

Replacement Engine: an engine substituted for an Engine pursuant to § 5.3,
§ 7.2, § 9, or Annex B of the Lease.

 

Responsible Officer of a Person: (1) the President or Chief Financial Officer of
such Person, (2) any other officer of such Person customarily bearing
responsibility for matters relating to the transactions contemplated by the

 

16

--------------------------------------------------------------------------------


 

Operative Agreements, or (3) any officer of such Person specifically authorized
to take responsibility for any matter relating to the transactions contemplated
by the Operative Agreements.

 

Return Acceptance Supplement: a Return Acceptance Supplement, dated as of the
date the Aircraft is returned to Lessor pursuant to § 5 of the Lease, entered
into by Lessor and Lessee, substantially in the form of Exhibit C to the Lease.

 

Returnable Records: defined in § 3 of Annex B to the Lease.

 

RRFHSA: collectively, the Fleet Support Agreement, reference H025.01.00, dated
as of March 30, 2000, as amended, between the Lessee and the Engine
Manufacturer, the Fleet Hour Agreement, reference H025.01.02, dated as of
March 30, 2000, as amended, between the Lessee and the Engine Manufacturer or
any successor agreement approved by the Lessor.

 

RRTCA: (a) with respect to the Lessor, the Rolls Royce Total Care Agreement,
reference B080.002.000, dated as of September 16, 2005, between Lessor and
Engine Manufacturer together with the Rolls Royce Total Care Agreement,
reference B080.008.000, dated as of September 22, 2008, between Lessor and
Engine Manufacturer and (b) with respect to any subsequent operator of the
Aircraft, a total care agreement between Engine Manufacturer and such operator.

 

Scheduled Delivery Date: defined in Schedule 1 — Part A to the Lease.

 

Scheduled Expiration Date: defined in Schedule 1 — Part A to the Lease.

 

SEC: the Securities and Exchange Commission of the United States, or any
Government Entity succeeding to the functions of the Securities and Exchange
Commission.

 

Second Installment: defined in Section 3.2.3 of the Lease.

 

Section 1110: 11 U.S.C. § 1110 of the Bankruptcy Code, or any successor section
of the federal bankruptcy Law in effect from time to time.

 

Securities Act: the Securities Act of 1933.

 

Security: a “security” as defined in § 2(1) of the Securities Act.

 

Security Deposit:  defined in Section 3.2.3 of the Lease.

 

17

--------------------------------------------------------------------------------


 

Side Letter Agreement No. 1: that certain Side Letter Agreement No. 1 dated the
date hereof between Lessor and Lessee in respect of Lessor’s and Lessee’s
contribution for certain maintenance events.

 

SLV Date: each or any of the dates specified in Schedule 3 to the Lease.

 

SLV Payment Date: defined in § 9.1.2(a) of the Lease.

 

Special Default: (1) Lessee’s failure to pay any amount of Rent, or any amount
of rent under a Related Lease, in each such case when due, (2) any Default
referred to in § 13.7 of the Lease, or any similar default set forth in any
Related Lease, or (3) any Event of Default.

 

Standard & Poor’s or S&P: Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc., and its successor and assigns and, if Standard &
Poor’s Ratings Group and its successors and assigns no longer issues securities
ratings, the term “Standard & Poor’s” shall include, at the option of the
Lessee, any other Person that issues internationally accepted securities ratings
designated by the Lessee in a written notice to the Owner Participant and
reasonably acceptable to the Owner Participant and, upon the inclusion in this
definition of such other Person, each reference in the Operative Documents to a
rating issued by Standard & Poor’s shall be deemed automatically replaced with a
reference to the comparable rating issued by such Person.

 

Stipulated Loss Value for the Aircraft: during the Term, the amount set forth in
the column for SLV in Schedule 3 to the Lease for the pertinent SLV Date.

 

Successor: defined in § 7.1.9 of the Participation Agreement.

 

Supplemental Rent: without duplication, all amounts, liabilities, indemnities,
and obligations (other than Basic Rent) that Lessee assumes or becomes obligated
to pay or agrees to pay under any Operative Agreement to or on behalf of Lessor
or any other Person, including the Security Deposit and the Maintenance
Reserves, and any Stipulated Loss Value, and, if applicable, Make-Whole Amount,
and any indemnity payments under § 9 of the Participation Agreement.

 

Tax Indemnitee: (1) WFB and Owner Trustee, (2) each separate or additional
trustee appointed pursuant to the Trust Agreement, (3) Owner Participant,
(4) the Trust Estate, and (5) the successors, assigns, and agents of the
foregoing.  For purposes of this definition, the term “Owner Participant” shall
include any member of an affiliated group (within the meaning of Code § 1504) of
which Owner Participant is a member at the pertinent time, if

 

18

--------------------------------------------------------------------------------


 

consolidated, joint, or combined returns are filed for such affiliated group for
federal, state, or local income tax purposes.  If any Tax Indemnitee is Airframe
Manufacturer or Engine Manufacturer, such Person shall be a Tax Indemnitee only
in its capacity as Owner Participant.

 

Taxes: all taxes, levies, imposts, duties, fees, charges, assessments, or
withholdings of any nature whatsoever imposed by any Taxing Authority, and any
penalties, additions to tax, fines, or interest thereon or additions thereto.

 

Taxing Authority: any federal, state, or local government or other taxing
authority in the United States, any foreign government or political subdivision
or taxing authority thereof, any international taxing authority, or any
territory or possession of the United States or taxing authority thereof.

 

Term: the period for which the Aircraft is leased pursuant to § 3 of the Lease,
commencing on and including the Delivery Date and ending on the Scheduled
Expiration Date, or such earlier date on which the Term terminates in accordance
with the provisions of the Lease.

 

Threshold Amount: defined in Schedule 1 — Part A to the Lease.

 

Transaction Expenses: all costs and expenses, and all fees and other charges,
payable or incurred by Lessor, Owner Trustee or WFB, or by Owner Participant or
Lessee, in connection with (a) the negotiation, preparation, execution, and
delivery of the Operative Agreements, the Owner Trustee Agreements, and the
Owner Participant Agreements, including the reasonable fees and disbursements of
(1) Ray, Quinney & Nebeker (special counsel for Owner Trustee and WFB), (2) FAA
Counsel, (3) Akin Gump Strauss Hauer & Feld LLP (special counsel to Lessee), and
(4) Vedder Price (special counsel to Owner Participant), (b) the recording or
filing of any documents, certificates, or instruments in connection with any of
the Transactions or in accordance with any Operative Agreement, Owner Trustee
Agreement, or any Owner Participant Agreement, including the FAA Filed
Documents, the CTC Registrations, the Financing Statements and any documents,
certificates or instruments filed in connection with any deregistration (other
than any deregistration occurring on or prior to the Delivery Date) or
reregistration of the Aircraft, or any termination of the Lease or any sublease,
(c) any proposed or consummated sublease or other Transfer of the Aircraft,
Airframe or any Engine, or any proposed or consummated termination or
cancellation of the Lease or any sublease (including the cost of any appraisal
conducted in connection with any such sublease, Transfer or termination), or any
Event of Loss with respect to the Aircraft, Airframe or any Engine or Part, or
any payment of Stipulated Loss Value or Make-Whole Amount, and any replacement
of the Airframe or any Engine or Part pursuant to the Lease, (d) all consents,
waivers, amendments or

 

19

--------------------------------------------------------------------------------


 

other agreements in connection with the Operative Agreements, the Owner Trustee
Agreements or the Owner Participant Agreements or the Transactions contemplated
thereby, in each case (except during the continuation of a Default) only to the
extent requested by Lessee or required by or made pursuant to the terms of the
Operative Agreements, the Owner Trustee Agreements or the Owner Participant
Agreements (unless such requirement results from the actions of the party
incurring such costs or expenses not required by or made pursuant to the
Operative Agreements, the Owner Trustee Agreements or the Owner Participant
Agreements), whether or not any of the same are also indemnified against by any
other Person, and (e) with respect to Owner Trustee, all initial and ongoing
fees, disbursements and expenses of Owner Trustee or otherwise in connection
with the Trust Estate or the administration of the transactions contemplated by
the Operative Agreements, the Owner Trustee Agreements and the Owner Participant
Agreements, including, without limitation, the reasonable fees and disbursements
of counsel for Owner Trustee.

 

Transactions: the transactions contemplated by the Operative Agreements, the
Owner Trustee Agreements, and the Owner Participant Agreements.

 

Transfer: the transfer, sale, assignment, or other conveyance of all or any
interest in any property, right, or interest.

 

Transferee: a Person to whom Owner Participant or Owner Trustee, purports or
intends to Transfer any or all of its right, title, or interest in the Trust
Estate, as described in § 10.1 of the Participation Agreement.

 

Transportation Code: subtitle VII of title 49, United States Code, as amended
and supplemented from time to time.

 

Trust: the trust created by the Trust Agreement.

 

Trust Agreement: Trust Agreement N491HA, dated as of the Document Date, between
Owner Participant and WFB.

 

Trust Estate: all Owner Trustee’s estate, right, title, and interest in and to
the Aircraft and the Lease, including all Basic Rent and Supplemental Rent
(including insurance proceeds and requisition, indemnity, or other payments of
any kind for of with respect to the Aircraft).

 

TUE: a “transaction user entity” as defined in the International Registry
Regulations.

 

20

--------------------------------------------------------------------------------


 

UCC: the Uniform Commercial Code as in effect in any applicable jurisdiction.

 

United States or U.S.: the United States of America; provided, that for
geographic purposes, “United States” means the 50 states and the District of
Columbia of the United States of America.

 

U.S. Air Carrier: any United States air carrier who is a Citizen of the United
States holding an air carrier operating certificate issued by the Secretary of
Transportation pursuant to chapter 447 of the Transportation Code for aircraft
capable of carrying 10 or more individuals or 6000 pounds or more of cargo, and
as to whom there is in force an air carrier operating certificate issued
pursuant to Section 41101 of the Federal Aviation Act, or who may operate as an
air carrier by certification or otherwise under any successor or substitute
provisions therefor or in the absence thereof, and, at the time that the
sublease or other pertinent Transfer is entered into, has not declared or
effected, or announced its intention to declare or effect, any suspension or
moratorium of payments or the performance of other material obligations, or
otherwise materially delayed or failed to make or perform any payment or other
material obligation, in the conduct of its business, and is not subject (as
debtor) to any bankruptcy, insolvency, liquidation, reorganization, dissolution,
or similar proceeding, and does not have substantially all of its property in
the possession of any liquidator, trustee, receiver, or similar Person.

 

U.S. Government: the federal government of the United States, or any
instrumentality or agency thereof the obligations of which are guaranteed by the
full faith and credit of the federal government of the United States.

 

U.S. Person: any Person described in Code § 7701(a)(30).

 

Wet Lease: any arrangement whereby Lessee or a Permitted Sublessee agrees to
furnish an aircraft to a third party under arrangements pursuant to which the
aircraft (a) shall at all times be in the sole possession and control of Lessee
or such Permitted Sublessee, (b) shall be operated in all respects solely by
regular employees of Lessee or such Permitted Sublessee, and (c) shall in all
events be maintained, insured, and otherwise used and operated in compliance
with the terms and provisions of the Lease and, to the extent not inconsistent
with the Lease, the subject Permitted Sublease; provided, that (i) Lessee’s
obligations under this Lease (and such Permitted Sublessee’s under the subject
Permitted Sublease) shall continue in full force and effect notwithstanding any
such arrangement, (ii) such third party shall not have any possessory interest
whatsoever in or with respect to the Aircraft, Airframe and Engines, and the
rights of such third party with respect to the Aircraft, Airframe and Engines
are subject and subordinate in all respects to the rights, title and interests
of

 

21

--------------------------------------------------------------------------------


 

Lessor and Owner Participant under and in connection with the Operative
Agreements, and of Lessee under and in connection with the Lease, and (iii) the
term of such Wet Lease shall not extend beyond the Term of the Lease.

 

WFB: Wells Fargo Bank Northwest, National Association, a national banking
association, not in its capacity as trustee under the Trust Agreement, but in
its individual capacity.

 

[**]

 

22

--------------------------------------------------------------------------------